Exhibit 10.1

EXECUTION COPY

 

 

 

CUSIP Number: 60819EAH7

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 26, 2015

among

MOHAWK INDUSTRIES, INC.

and

CERTAIN OF ITS SUBSIDIARIES,

as Borrowers,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swing Line Lender

and an L/C Issuer,

and

The Other Lenders Party Hereto

 

¯ ¯ ¯ ¯

 

WELLS FARGO SECURITIES, LLC,

BARCLAYS BANK PLC,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

BARCLAYS BANK PLC,

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.

and

SUNTRUST BANK,

as Syndication Agents

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

FIFTH THIRD BANK

MIZUHO BANK, LTD.,

PNC BANK, NATIONAL ASSOCIATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

U.S. BANK, NATIONAL ASSOCIATION,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

      

Page

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     36   

1.03

 

Accounting Terms

     37   

1.04

 

Rounding

     38   

1.05

 

Exchange Rates; Currency Equivalents

     38   

1.06

 

Additional Alternative Currencies

     38   

1.07

 

Change of Currency

     39   

1.08

 

Times of Day

     40   

1.09

 

Letter of Credit Amounts

     40   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     40   

2.01

 

Loans

     40   

2.02

 

Borrowings, Conversions and Continuations of Loans

     40   

2.03

 

Letters of Credit

     42   

2.04

 

Swing Line Loans

     51   

2.05

 

Prepayments

     55   

2.06

 

Termination or Reduction of Commitments

     56   

2.07

 

Repayment of Loans

     56   

2.08

 

Interest

     57   

2.09

 

Fees

     57   

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     58   

2.11

 

Evidence of Debt

     59   

2.12

 

Payments Generally; Administrative Agent’s Clawback

     59   

2.13

 

Sharing of Payments by Lenders

     61   

2.14

 

Designated Borrowers; Agency of Company for Designated Borrowers

     62   

2.15

 

Increase in Commitments

     64   

2.16

 

Cash Collateral

     65   

2.17

 

Defaulting Lenders

     66   

2.18

 

Designation of Unrestricted and Restricted Subsidiaries

     68   

2.19

 

Extension of Maturity Date

     68   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

      

Page

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     70   

3.01

 

Taxes

     70   

3.02

 

Illegality

     74   

3.03

 

Inability to Determine Rates

     75   

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     75   

3.05

 

Compensation for Losses

     77   

3.06

 

Mitigation Obligations; Replacement of Lenders

     77   

3.07

 

Survival

     78   

ARTICLE IV. CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

     78   

4.01

 

Conditions to Effectiveness of this Agreement and Initial Credit Extension

     78   

4.02

 

Conditions to all Credit Extensions

     80   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     81   

5.01

 

Existence, Qualification and Power

     81   

5.02

 

Authorization; No Contravention

     81   

5.03

 

Governmental Authorization; Other Consents

     81   

5.04

 

Binding Effect

     81   

5.05

 

Financial Statements; No Material Adverse Effect; Casualty Events

     82   

5.06

 

Litigation

     82   

5.07

 

No Default

     82   

5.08

 

Ownership of Property

     82   

5.09

 

Environmental Compliance

     82   

5.10

 

Taxes

     82   

5.11

 

ERISA Compliance

     83   

5.12

 

Subsidiaries; Equity Interests

     83   

5.13

 

Margin Regulations; Investment Company Act

     84   

5.14

 

Disclosure

     84   

5.15

 

Compliance with Laws

     84   

5.16

 

Taxpayer Identification Number; Other Identifying Information

     84   

5.17

 

Intellectual Property; Licenses, Etc.

     84   

5.18

 

Solvency

     84   

5.19

 

Representations as to Foreign Obligors

     84   

5.20

 

Anti-Corruption Laws and Sanctions

     85   

ARTICLE VI. AFFIRMATIVE COVENANTS

     86   

6.01

 

Financial Statements

     86   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

      

Page

 

6.02

 

Certificates; Other Information

     87   

6.03

 

Notices

     88   

6.04

 

Payment of Taxes and Claims

     89   

6.05

 

Preservation of Existence, Etc.

     89   

6.06

 

Maintenance of Properties

     89   

6.07

 

Maintenance of Insurance

     89   

6.08

 

Compliance with Laws

     90   

6.09

 

Books and Records

     90   

6.10

 

Inspection Rights

     90   

6.11

 

Use of Proceeds

     90   

6.12

 

Compliance with Environmental Laws

     90   

6.13

 

Approvals and Authorizations

     91   

6.14

 

Covenant to Guarantee

     91   

6.15

 

Further Assurances

     92   

6.16

 

Extended Letters of Credit

     92   

6.17

 

Corporate Ratings

     92   

6.18

 

Compliance with Anti-Corruption Laws and Sanctions

     92   

ARTICLE VII. NEGATIVE COVENANTS

     92   

7.01

 

Liens

     92   

7.02

 

[Reserved]

     95   

7.03

 

Indebtedness

     95   

7.04

 

Fundamental Changes

     96   

7.05

 

Dispositions

     97   

7.06

 

Restricted Payments

     99   

7.07

 

Change in Nature of Business

     100   

7.08

 

Transactions with Affiliates

     100   

7.09

 

Burdensome Agreements

     100   

7.10

 

Use of Proceeds

     102   

7.11

 

Accounting Changes; Organizational Documents

     102   

7.12

 

Financial Covenants

     102   

7.13

 

Receivables Financing Subsidiaries

     102   

7.14

 

No Violation of Anti-Corruption Laws or Sanctions

     103   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     103   

8.01

 

Events of Default

     103   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

      

Page

 

8.02

 

Remedies Upon Event of Default

     105   

8.03

 

Application of Funds

     105   

ARTICLE IX. ADMINISTRATIVE AGENT

     106   

9.01

 

Appointment and Authority

     106   

9.02

 

Rights as a Lender

     107   

9.03

 

Exculpatory Provisions

     107   

9.04

 

Reliance by Administrative Agent

     108   

9.05

 

Notice of Default

     108   

9.06

 

Delegation of Duties

     108   

9.07

 

Resignation of Administrative Agent

     109   

9.08

 

Non-Reliance on Administrative Agent and Other Lenders

     110   

9.09

 

No Other Duties, Etc.

     110   

9.10

 

Administrative Agent May File Proofs of Claim

     110   

9.11

 

Guaranty Matters

     111   

9.12

 

Lender Cash Management Agreements and Lender Hedge Agreements

     111   

ARTICLE X. MISCELLANEOUS

     111   

10.01

 

Amendments, Etc.

     111   

10.02

 

Notices; Effectiveness; Electronic Communication

     113   

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     115   

10.04

 

Expenses; Indemnity; Damage Waiver

     115   

10.05

 

Payments Set Aside

     117   

10.06

 

Successors and Assigns

     118   

10.07

 

Treatment of Certain Information; Confidentiality

     122   

10.08

 

Right of Setoff

     123   

10.09

 

Interest Rate Limitation

     123   

10.10

 

Counterparts; Integration; Effectiveness

     123   

10.11

 

Survival of Representations and Warranties

     124   

10.12

 

Severability

     124   

10.13

 

Replacement of Lenders

     124   

10.14

 

Governing Law; Jurisdiction; Etc.

     125   

10.15

 

Waiver of Jury Trial

     126   

10.16

 

No Advisory or Fiduciary Responsibility

     126   

10.17

 

Electronic Execution of Assignments and Certain Other Documents

     127   

10.18

 

USA PATRIOT Act

     127   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

      

Page

 

10.19

 

Judgment Currency

     127   

10.20

 

Limitation on Obligations of Foreign Obligors

     127   

10.21

 

Each Lender a Professional Lender

     128   

10.22

 

Release of Guaranties

     129   

10.23

 

Additional Lenders and Reallocations

     129   

10.24

 

Amendment and Restatement of Existing Credit Agreement

     130   

10.25

 

ENTIRE AGREEMENT

     130   

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(b) Foreign Borrower Sublimits 1.01(d) Existing Letters of Credit 1.01(e)
L/C Issuer Sublimits 2.01 Commitments and Applicable Percentages 5.11(d) Pension
Plans 5.12 Subsidiaries; Other Equity Investments 5.16 Identification Numbers
for Foreign Borrowers 7.01 Existing Liens 7.03 Existing Indebtedness 7.08(e)
Transactions with Affiliates 7.09 Burdensome Agreements 10.02 Administrative
Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

Form of A Committed Loan Notice B Swing Line Loan Notice C-1 Revolving Credit
Loan Note C-2 Swing Line Loan Note D Compliance Certificate E Assignment and
Assumption F-1 Domestic Guaranty F-2 Foreign Guaranty G-1 Designated Borrower
Request and Assumption Agreement G-2 Designated Borrower Notice H-1 Domestic
Borrower Joinder Agreement H-2 Foreign Borrower Joinder Agreement I-1 Form of
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes) I-2 Form of U.S. Tax Compliance
Certificate (For Foreign Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes) I-3 Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) I-4
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of March 26, 2015
among MOHAWK INDUSTRIES, INC., a Delaware corporation (the “Company”), ALADDIN
MANUFACTURING CORPORATION, a Delaware corporation (“Aladdin”), DAL-TILE
DISTRIBUTION, INC., a Delaware corporation (“Dal-Tile”), certain other Wholly
Owned Domestic Subsidiaries of the Company that are Restricted Subsidiaries that
become party hereto pursuant to Section 2.14 (each a “Designated Domestic
Borrower” and, collectively, with the Company, Aladdin and Dal-Tile, the
“Domestic Borrowers”), MOHAWK UNITED INTERNATIONAL B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, having its official seat
(statutaire zetel) in Oisterwijk, the Netherlands and its office at
Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands, and registered with the
Trade Register of the Chambers of Commerce under number 17229715 (“Mohawk BV”),
MOHAWK FOREIGN HOLDINGS S.À R.L., a company organized and existing under the
laws of Luxembourg as a société à responsibilité limitée (“Mohawk Foreign”),
MOHAWK INTERNATIONAL HOLDINGS S.À R.L., a company organized and existing under
the laws of Luxembourg as a société à responsibilité limitée (“Mohawk
International”), MOHAWK FOREIGN FUNDING S.À R.L., a company organized and
existing under the laws of Luxembourg as a société à responsibilité limitée
(“Mohawk Funding”), UNILIN BVBA, a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) organized under the laws of Belgium
and registered under nr. 0405.414.072 RPR/RPM Ghent, Kortrijk division
(“Unilin”), PREMIUM FLOORS AUSTRALIA PTY LIMITED, a private limited liability
company organized under the laws of Australia (“Premium Australia”), certain
other Wholly Owned Foreign Subsidiaries of the Company that are Restricted
Subsidiaries that become party hereto pursuant to Section 2.14 (each a
“Designated Foreign Borrower” and, collectively, with Mohawk BV, Mohawk Foreign,
Mohawk International, Mohawk Funding, Unilin and Premium Australia, the “Foreign
Borrowers” and, collectively, with the Domestic Borrowers, the “Borrowers”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swing Line Lender and an L/C Issuer.

The Company has requested that the Lenders, the Swing Line Lender and the L/C
Issuers agree, on the terms and conditions set forth herein, to amend and
restate in its entirety the Credit Agreement, dated as of September 25, 2013 and
as amended and in effect immediately prior to the effectiveness of this
Agreement (the “Existing Credit Agreement”), among the Company, the other
borrowers party thereto, the lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent for the lenders thereunder. The
Lenders, the Swing Line Lender and the L/C Issuers have indicated their
willingness to amend and restate the Existing Credit Agreement on the terms and
conditions of this Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree that the Existing Credit Agreement is amended and restated
in its entirety as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2006 Indenture” means that certain indenture dated as of January 9, 2006 (as
supplemented by that first supplemental indenture dated as of January 17, 2006)
by and between the Company, as issuer, and U.S. Bank National Association (as
successor to SunTrust Bank), as trustee.

 

1



--------------------------------------------------------------------------------

“2013 Indenture” means that certain indenture dated as of January 31, 2013 (as
supplemented by that first supplemental indenture dated as of January 31, 2013)
by and between the Company, as issuer, and U.S. Bank National Association, as
trustee.

“Act” has the meaning specified in Section 10.18.

“Additional Commitment Lender” has the meaning specified in Section 2.15(b).

“Additional Extension Lender” has the meaning assigned to such term in
Section 2.19(d).

“Additional Lender” has the meaning specified in Section 10.23(a).

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form provided by the Administrative Agent or any other form
approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Amended and Restated Credit Agreement, as may be further
amended, restated, supplemented or otherwise modified from time to time.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means each of Australian Dollars, Canadian Dollars, Euro,
Sterling, Hong Kong Dollars, Singapore Dollars and each other currency (other
than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, the Swing Line
Lender or the applicable L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.

 

2



--------------------------------------------------------------------------------

“Applicable Cash Balance” means, as of any date of determination, an amount
equal to the lesser of:

(a) $250 million, and

(b) the sum (without duplication) of:

(i) 100% of the unrestricted cash and Cash Equivalents of the Company and its
Domestic Subsidiaries held in the United States as of such date of
determination;

plus

(ii) an amount, as of such date of determination, equal to the lesser of:

(A) 100% of the aggregate amount of unrestricted cash and Cash Equivalents of
Foreign Subsidiaries that are Restricted Subsidiaries; and

(B) the aggregate principal amount of the outstanding Loans made to any of the
Foreign Borrowers;

plus

(iii) an amount, as of such date of determination, equal to 65% of (A) the
amount unrestricted cash and Cash Equivalents of the Foreign Subsidiaries that
are Restricted Subsidiaries less (B) the amount yielded by clause (ii) above;

provided that if the Company certifies to the Administrative Agent and the
Lenders, in form and substance satisfactory to the Administrative Agent, as of
the applicable date of determination (it being understood that such
certification shall be renewed on each successive date of determination), that
the Company is able to cause its Foreign Subsidiaries that are Restricted
Subsidiaries to dividend or distribute 100% of their unrestricted cash to the
Company without any tax liability with respect to such distributions or any
other restrictions on such distributions, then the percentage specified in
clause (iii) above shall be changed from “65%” to “100%”.

“Applicable Designee” means any branch or Affiliate of a Lender (including the
Swing Line Lender) designated thereby from time to time by written notice to and
with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) to lend all or any portion of such Lenders’
Applicable Percentage of Borrowings under this Agreement; provided that no such
designation shall relieve such Lender from its obligations to provide any
portion of a Borrowing required to be provided by such Lender hereunder.

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.19(a).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by such Lender’s Commitment at such time, subject to adjustment as provided in
Section 2.17. If the Commitment of each Lender and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Commitments have expired, then the Applicable Percentage
of each Lender shall be determined based on the Commitment of such Lender most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

 

3



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon (a) the Consolidated Net Leverage Ratio, as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b), or (b) the Rating Level, whichever results in more favorable
pricing to the Borrowers:

Applicable Rate

 

Pricing Level

   Rating
Level    Consolidated Net
Leverage Ratio    Commitment
Fee     Eurocurrency
Rate
Loans/Letter
of Credit Fees     Base
Rate Loans  

1

   I    <1.25:1      0.100 %      1.000 %      0.000 % 

2

   II    ³1.25:1 but <1.75:1      0.125 %      1.125 %      0.125 % 

3

   III    ³1.75:1 but <2.50:1      0.150 %      1.250 %      0.250 % 

4

   IV    ³2.50:1 but <3.25:1      0.175 %      1.500 %      0.500 % 

5

   V    ³3.25:1      0.225 %      1.750 %      0.750 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level 5 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered. Any increase or decrease in the Applicable
Rate resulting from a change in the Rating Level shall become effective on the
date of announcement of any change in the Moody’s Rating or the S&P Rating that
results in such change in the Rating Level. The Applicable Rate in effect from
the Restatement Effective Date until the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a) for the fiscal quarter ending July 4, 2015, shall be determined
based upon Pricing Level 3.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, the Swing
Line Lender or the applicable L/C Issuer, as the case may be, to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Appropriate Lender” means, at any time, (a) with respect to the Facility, a
Lender that has a Commitment or holds a Loan at such time, (b) with respect to
the Letter of Credit Sublimit, (i) a L/C Issuer and (ii) while any Letters of
Credit issued pursuant to Section 2.03(a) remain outstanding, the Lenders and
(c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC, Barclays Bank PLC, J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and SunTrust
Robinson Humphrey, Inc., each in their capacity as a joint lead arranger and
joint bookrunner.

 

4



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignee Lender” has the meaning specified in Section 10.23(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Assignor Lender” has the meaning specified in Section 10.23(b).

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, comprehensive
income (loss), shareholders’ equity and cash flows for such fiscal year of the
Company and its Subsidiaries, including the notes thereto.

“Australian Dollars” means the lawful money of Australia.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.03(b)(iv).

“Availability Period” means the period from and including the Restatement
Effective Date to the earliest of (a) the latest Maturity Date (or, with respect
to the Availability Period of any Lender, the latest Maturity Date applicable to
such Lender), (b) the date of termination of the Commitments pursuant to
Section 2.06, and (c) the date of termination of the Commitment of each Lender
and of the obligation of the L/C Issuers to make L/C Credit Extensions pursuant
to Section 8.02.

“Base Rate” means for any day a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1%, and (c) the Eurocurrency Rate plus 1.00%. For
purposes hereof: “Prime Rate” shall mean, at any time, the rate of interest per
annum publicly announced or otherwise identified from time to time by Wells
Fargo at its principal office in Charlotte, North Carolina as its prime rate.
Each change in the Prime Rate shall be effective as of the opening of business
on the day such change in the Prime Rate occurs. The parties hereto acknowledge
that the rate announced publicly by Wells Fargo as its Prime Rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks; and “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error)
(A) that it is unable to ascertain

 

5



--------------------------------------------------------------------------------

the Federal Funds Effective Rate, for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms above or (B) that the Prime Rate or the Eurocurrency
Rate no longer accurately reflects an accurate determination of the prevailing
Prime Rate or Eurocurrency Rate, the Administrative Agent may select a
reasonably comparable index or source to use as the basis for the Base Rate,
until the circumstances giving rise to such inability no longer exist. Any
change in the Base Rate due to a change in any of the foregoing will become
effective on the effective date of such change in the Federal Funds Effective
Rate, the Prime Rate or Eurocurrency Rate. Notwithstanding anything contained
herein to the contrary, to the extent that the provisions of Section 3.03 shall
be in effect in determining the Eurocurrency Rate pursuant to clause (c) hereof,
the Base Rate shall be the greater of (i) the Prime Rate in effect on such day
and (ii) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%.

“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate. All Base Rate Loans shall be denominated in Dollars and shall be made
to the Company and not to any other Borrower.

“BBSY Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

“Belgian Loan Party” has the meaning specified in Section 10.20(c).

“Borrower” and “Borrowers” each has the meaning specified in the first
introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried

 

6



--------------------------------------------------------------------------------

out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

“Canadian Dollars” means the lawful money of Canada.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent or directly to an L/C Issuer, for the benefit of the
Administrative Agent, any L/C Issuer or the Swing Line Lender (as applicable)
and the Lenders, as the context may indicate, as collateral for the L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable L/C Issuer or
Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent (but only if the
Administrative Agent is party to such Cash Collateral arrangement) and (b) the
applicable L/C Issuer or the Swing Line Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, at any time, (a) any evidence of Indebtedness with a
maturity date of ninety (90) days or less issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof; provided that the full faith and credit of the United States is pledged
in support thereof; (b) certificates of deposit or bankers’ acceptances with a
maturity of ninety (90) days or less of any financial institution that is a
member of the Federal Reserve System having combined capital and surplus and
undivided profits of not less than $1,000,000,000; (c) commercial paper
(including variable rate demand notes) with a maturity of ninety (90) days or
less issued by a corporation (except an Affiliate of any Loan Party) organized
under the laws of any State of the United States or the District of Columbia and
rated at least A-1 by S&P or at least P-1 by Moody’s; (d) repurchase obligations
with a term of not more than thirty (30) days for underlying securities of the
types described in clause (a) above entered into with any financial institution
having combined capital and surplus and undivided profits of not less than
$1,000,000,000; (e) repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
by the United States or issued by any governmental agency thereof and backed by
the full faith and credit of the United States, in each case maturing within
ninety (90) days or less from the date of acquisition; provided that the terms
of such agreements comply with the guidelines set forth in the Federal Financial
Agreements of Depository Institutions with Securities Dealers and Others, as
adopted by the Comptroller of the Currency on October 31, 1985; (f) investments
in money market funds and mutual funds which invest substantially all of their
assets in securities of the types described in clauses (a) through (e) above;
(g) investments in bond and equity funds which funds have a Morningstar rating
of four or higher and a term not in excess of twelve months; and (h) any other
investments made by the Loan Parties or their Domestic Subsidiaries in
securities having a maturity of twelve months or less which investments are made
in accordance with the terms of an internal investment policy which policy shall
be reasonably satisfactory to the Administrative Agent. For the avoidance of
doubt, auction rate securities shall not constitute “Cash Equivalents”. In the
case of a Foreign Subsidiary that is a Restricted Subsidiary or Investments made
in a country outside the United States of America, Cash Equivalents shall also
include (i) investments of the types and maturities described in clauses
(a) through (h) above of foreign obligors, which Investments or obligors (or the
parents of such obligors) have ratings described in such clauses or equivalent
ratings from comparable foreign ratings agencies and (ii) other short-term
investments utilized by Foreign Subsidiaries that are Restricted Subsidiaries in
accordance with normal investment practices for cash management in investments
analogous to the foregoing investments in clauses (a) through (h) and in this
sentence.

 

7



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing card, electronic funds transfer and other cash management
arrangements in the ordinary course of business of the Company and its
Subsidiaries, but excluding any such agreement providing for overdraft services
or overdraft financing that may remain outstanding for more than three Business
Days.

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement, and (b) any Lender (or
any Affiliate of such a Lender) that is a party to a Cash Management Agreement
on the Restatement Effective Date, in its capacity as a party to such Cash
Management Agreement.

“CDOR Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Holders becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 30% or more of the Equity Interests
of the Company entitled to vote for members of the board of directors or
equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (x) (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (y) who were appointed by
the Permitted Holders; or

 

8



--------------------------------------------------------------------------------

(c) except as otherwise permitted pursuant to Section 7.04 or Section 7.05, the
failure of the Company to, directly or indirectly, own and control 100% of the
Equity Interests of each Borrower (other than the Company).

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations pursuant to Section 2.03, and (c) purchase
participations in Swing Line Loans pursuant to Section 2.04, in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. As of the
Restatement Effective Date, the aggregate Commitments of all Lenders shall equal
$1,800,000,000.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A or other form acceptable to the Administrative Agent in
its sole discretion.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company” has the meaning specified in the first introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense that is paid or payable in cash during such period.

“Consolidated EBITDA” means, for any period for the Company and its Restricted
Subsidiaries, on a consolidated basis, an amount equal to Consolidated Net
Income for such period,

plus

(a) the sum of following to the extent deducted in calculating such Consolidated
Net Income for such period (without duplication):

(i) Consolidated Interest Expense,

(ii) the provision for taxes, based on income, profits or capital, including
without limitation, federal, state and local income taxes, franchise, value
added and excise taxes and foreign withholding taxes, and penalties and interest
related to such taxes or arising from any tax examination,

(iii) depreciation and amortization expense, including, without limitation,
amortization of deferred financing fees and intangibles,

(iv) other non-recurring expenses (including non-cash items relating to the
impairment of goodwill, non-cash write-down of intangibles, non-cash
restructuring charges and non-cash charges related to plant closures) reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period,

 

9



--------------------------------------------------------------------------------

(v) any (A) expenses or charges related to any issuance of Equity Interests,
Investment, Disposition, casualty event, recapitalization or the incurrence or
repayment of Indebtedness permitted hereunder, including a refinancing thereof
(in the case of any of the foregoing, whether or not consummated) and any
amendment or modification to the terms of any such transactions, and
(B) restructuring charges or reserves and business optimization expenses,
including any restructuring costs and integration costs incurred in connection
with acquisitions and other Investments after the Restatement Effective Date
(whether or not consummated), project start-up costs, costs incurred in
connection with any strategic initiatives, costs related to the closure and/or
consolidation of facilities, retention, recruiting, relocation, severance and
signing bonuses and expenses, in each case to the extent paid (x) in cash during
the applicable period and (y) within one (1) year of the event to which such
fee, expense or charge relates, provided that the aggregate amount permitted to
be added to Consolidated Net Income pursuant to this part (v) for any period
shall not exceed 5% of Consolidated EBITDA as calculated by this definition (but
without adding back any amounts pursuant to this clause (a)(v)) for such period;

(vi) any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment or Disposition
permitted hereunder to the extent actually reimbursed (but only to the extent
not reflected as revenue or income in Consolidated Net Income and to the extent
that the related expense, charge or loss was deducted in the determination of
Consolidated Net Income),

(vii) expenses, charges or losses with respect to liability or casualty events
or business interruption to the extent covered by insurance and actually
reimbursed (but only to the extent not reflected as revenue or income in
Consolidated Net Income and to the extent that the related expense, charge or
loss was deducted in the determination of Consolidated Net Income), and

(viii) any other non-cash expenditure, charge or loss (including without
limitation, the impact of purchase accounting and amount of any compensation
deduction as the result of any grant of stock or stock equivalents to employees,
officers, directors or consultants), excluding any non-cash expenditure, charge
or loss relating to write-offs, write-downs or reserves with respect to accounts
receivable and inventory,

minus

(b) the following to the extent included in calculating such Consolidated Net
Income for such period (without duplication):

(i) federal, state, local and foreign income tax credits,

(ii) interest income, and

(iii) all non-cash items increasing Consolidated Net Income (excluding gains
relating to write-ups, or decreases in reserves, with respect to accounts
receivable and inventory).

 

10



--------------------------------------------------------------------------------

For purposes of this Agreement and the other Loan Documents, Consolidated EBITDA
shall be adjusted on a pro forma basis, in a manner reasonably acceptable to the
Administrative Agent, to include, as of the first day of any applicable period,
any Investments to the extent consisting of an acquisition of any Person or all
or substantially all of the business or a line of business of any Person (other
than an Unrestricted Subsidiary) and Dispositions permitted under this
Agreement, including, without duplication:

(x) adjustments permitted to be recognized in pro forma financial statements
prepared in accordance with Regulation S-X of the Securities Act of 1933, and

(y) the amount of net cost savings and operating expense reductions projected by
the Company in good faith to be realized as a result of specified actions taken
or to be taken (in the good faith determination of the Company) in connection
with any acquisition permitted hereunder, any other Investment or any
Disposition (each a “Specified Transaction”) by the Company or any Restricted
Subsidiary permitted hereunder, net of the amount of actual benefits realized
during such period that are otherwise included in the calculation of
Consolidated EBITDA from such actions, so long as (A) such net cost savings and
operating expense reductions are factually supportable, identifiable and
reasonably expected to be realized within 12 months of such Specified
Transaction, (B) an authorized financial officer of the Company provides to the
Administrative Agent reasonably detailed computations of such net cost savings
and operating expense reductions in a certificate executed by a Responsible
Officer stating that such adjustment or adjustments are based on the reasonable
and good faith belief of such officer at the time of the execution, (C) the
aggregate amount of such net cost savings and operating expense reductions for
such period does not exceed 5% of Consolidated EBITDA as calculated by this
definition for such period (but prior to giving effect to this clause (y)), and
(D) such net cost savings and operating expense reductions are approved by
Administrative Agent in its reasonable discretion; provided that no cost savings
or operating expense reductions shall be added pursuant to this clause (y) to
the extent duplicative of any expenses or charges otherwise added to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Cash Interest Expense for the period of the four consecutive fiscal quarters
ending on or immediately prior to such date.

“Consolidated Interest Expense” means, for any period for the Company and its
Restricted Subsidiaries, the sum (without duplication) of (a) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP and (c) to the extent not reflected in clause (a) or
(b) above, (i) net payments, if any, made (less net payments, if any, received)
pursuant to interest rate Swap Contracts with respect to Indebtedness, (ii) any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations, and (iii) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers’ acceptances.

“Consolidated Net Funded Indebtedness” means, as of any date of determination,
for the Company and its Restricted Subsidiaries on a consolidated basis, (a) the
sum of (i) the outstanding principal amount of all obligations, whether current
or long-term, for borrowed money (including the Obligations) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (ii) all purchase money indebtedness, (iii) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (iv) all
obligations in respect of the deferred purchase price of property or services
(other

 

11



--------------------------------------------------------------------------------

than trade accounts payable in the ordinary course of business), (v) all
Attributable Indebtedness, (vi) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (i) through
(v) above of Persons other than the Company or any of its Restricted
Subsidiaries, and (vii) all Indebtedness of the types referred to in clauses
(i) through (vi) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Company or a Restricted Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Company or such
Restricted Subsidiaries less (b) the Applicable Cash Balance as of such date of
determination.

“Consolidated Net Income” means, for any period, the net income of the Company
and its Restricted Subsidiaries (excluding extraordinary gains and extraordinary
losses) for that period determined in accordance with GAAP; provided that
Consolidated Net Income shall exclude any income (or loss) for such period for
any Person that is not a Restricted Subsidiary except to the extent of the
aggregate amount of such net income actually distributed in cash by such Person
(including by any Unrestricted Subsidiary) during such period to the Company or
a Restricted Subsidiary as a dividend or other distribution.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Net Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four consecutive fiscal quarters
ending on or immediately prior to such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other written
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and Eurocurrency Rate Loans, an interest rate equal to (i) the
Base Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans
plus (iii) 2% per annum; and (b) when used with respect to a Eurocurrency Rate
Loan, a rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Company
in writing that such

 

12



--------------------------------------------------------------------------------

failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in writing) has not been
satisfied, (b) has notified the Company or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such notification or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
a manner satisfactory to the Administrative Agent and the Company that it will
comply with its funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of
(x) the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority or (y) in
the case of a solvent Lender, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority or
instrumentality thereof under or based on the law of the country where such
Lender is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, in any such case where such
action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon delivery of written notice of such determination to the
Company, each L/C Issuer, the Swing Line Lender and each Lender.

“Departing Lender” means each “Lender” under the Existing Credit Agreement that
is not continuing as a Lender under this Agreement upon the effectiveness of
this Agreement on the Restatement Effective Date.

“Designated Borrower” means any Designated Domestic Borrower or any Designated
Foreign Borrower.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Designated Domestic Borrower” has the meaning specified in the first
introductory paragraph hereto.

“Designated Foreign Borrower” has the meaning specified in the first
introductory paragraph hereto.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

13



--------------------------------------------------------------------------------

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests in to which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests not constituting Disqualified Equity Interests), pursuant to
sinking fund obligations or otherwise except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments and all outstanding Letters of
Credit (other than Extended Letters of Credit and any other Letter of Credit the
Outstanding Amount of which has been Cash Collateralized or back-stopped by a
letter of credit or other credit support in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer), (b) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests not constituting Disqualified Equity Interests) in whole or in part,
(c) provides for the scheduled payments of dividends in cash or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the latest Maturity Date; provided that
if such Equity Interests are issued pursuant to a plan for the benefit of
employees of the Company or any Restricted Subsidiary or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Company
or any Restricted Subsidiary in order to satisfy the applicable statutory or
regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, the Swing Line Lender or the
applicable L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.

“Domestic Applicant Borrower” has the meaning specified in Section 2.14(a).

“Domestic Borrower” has the meaning specified in the first introductory
paragraph hereto.

“Domestic Borrower Joinder Agreement” has the meaning specified in
Section 6.14(a).

“Domestic Guarantors” means, collectively, the Company, each other Domestic
Borrower and each other Domestic Subsidiary that Guarantees the Obligations,
whether pursuant to Section 6.14 or otherwise.

“Domestic Guaranty” means that certain guaranty agreement made by the Domestic
Guarantors in favor of the Administrative Agent and the other Lender Parties
pursuant to which the Domestic Guarantors Guarantee the Obligations,
substantially in the form of Exhibit F-1.

“Domestic Obligor” means the Company or a Loan Party that is a Domestic
Subsidiary, and includes any Domestic Borrower.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States and is not otherwise a Foreign
Subsidiary.

 

14



--------------------------------------------------------------------------------

“Domestic Swing Line Loan” has the meaning specified in Section 2.04(a).

“Drawing Notice” has the meaning specified in Section 2.03(c)(i).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)); provided that so long as
any Borrower organized under the laws of the Netherlands is a party hereto, each
Eligible Assignee shall be a Professional Lender.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or

 

15



--------------------------------------------------------------------------------

notification that a Multiemployer Plan is in reorganization, insolvency or has
been terminated; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) the determination that
any Pension Plan or Multiemployer Plan is considered an at-risk plan or a plan
in endangered or critical status within the meaning of Sections 430, 431 and 432
of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means,

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to

(i) with respect to a Eurocurrency Rate Loan in Dollars, Euro or Sterling, the
London Interbank Offered Rate (“LIBOR”) as administered by ICE Benchmark
Administration Limited (or any other Person that takes over the administration
of such rate) for deposits in Same Day Funds in the relevant currency for a
period equal in length to such Interest Period as displayed on page LIBOR01 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute Reuters page
or screen that displays such rate, or on the appropriate page or screen of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion) (in each case, the
“LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two Business Days
before the first day of such Interest Period, provided, that if the LIBOR Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement, and provided, further, if the LIBOR Screen Rate
shall not be available at such time for such Interest Period, the Eurocurrency
Rate for such Eurocurrency Rate Loan shall be the Interpolated Rate;

(ii) with respect to a Eurocurrency Rate Loan in Canadian Dollars, the average
rate for Canadian Dollars bankers acceptances as administered by the Investment
Industry Regulatory Organization of Canada (or any other Person that takes over
the administration of that rate) with a tenor equal to such Interest Period,
displayed on CDOR page of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute Reuters page or screen that displays such rate, or on the appropriate
page or screen of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) (in each case, the “CDOR Screen Rate”) at approximately 11:00 a.m.,
Toronto time, on the first day of such Interest Period, provided, that if the
CDOR Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement, and provided, further, if the CDOR Screen
Rate shall not be available at such time for such Interest Period, the
Eurocurrency Rate for such Eurocurrency Rate Loan shall be the Interpolated
Rate;

(iii) with respect to a Eurocurrency Rate Loan in Australian Dollars, the Bank
Bill Swap Reference Rate as administered by the Australian Financial Markets
Association (or any other Person that takes over the administration of that
rate) for Australian Dollar bills of exchange

 

16



--------------------------------------------------------------------------------

with a tenor equal to such Interest Period, displayed on page BBSY of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute Reuters page
or screen that displays such rate, or on the appropriate page or screen of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion) (in each case, the
“BBSY Screen Rate”) at approximately 11:00 a.m., Sydney time, on the first day
of such Interest Period, provided, that if the BBSY Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement, and provided, further, if the BBSY Screen Rate shall not be available
at such time for such Interest Period, the Eurocurrency Rate for such
Eurocurrency Rate Loan shall be the Interpolated Rate;

(iv) with respect to a Eurocurrency Rate Loan in Hong Kong Dollars, the Hong
Kong Interbank Offered Rate (HIBOR) as published by Reuters (or other
commercially available source providing such interest rate quotations as
designated by the Administrative Agent from time to time) (in each case, the
“HIBOR Screen Rate”) at approximately 11:00 a.m., Hong Kong time, on the first
day of such Interest Period, for deposits in Hong Kong Dollars with a term
equivalent to such Interest Period, provided, that if the HIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement, and provided, further, if the HIBOR Screen Rate shall not be
available at such time for such Interest Period, the Eurocurrency Rate for such
Eurocurrency Rate Loan shall be the Interpolated Rate;

(v) with respect to a Eurocurrency Rate Loan in Singapore Dollars, the Swap
Offer Rate (SOR) as administered by the Association of Banks in Singapore (or
any other person which takes over the administration of that rate) for deposits
in Singapore Dollars for a period equal in length to such Interest Period as
displayed on page ABSFIX01 of the Reuters screen (or, in the event such rate
does not appear on a Reuters page or screen, on any successor or substitute
Reuters page or screen that displays such rate, or on the appropriate page or
screen of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion) (in
each case, the “SOR Screen Rate”) at approximately the Singapore time equivalent
of 12:00 p.m. (London time), two Business Days before the first day of such
Interest Period, provided, that if the SOR Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement, and
provided, further, if the SOR Screen Rate shall not be available at such time
for such Interest Period, the Eurocurrency Rate for such Eurocurrency Rate Loan
shall be the Interpolated Rate;

(vi) with respect to a Eurocurrency Rate Loan in an Alternative Currency
approved under Section 1.06, the applicable floating interest rate quotation as
published by Reuters (or other commercially available source providing such
interest rate quotations as designated by the Administrative Agent from time to
time) at a quotation time and date specified in writing and approved pursuant to
Section 1.06, for deposits in the relevant currency with a term equivalent to
such Interest Period;

(b) for any interest calculation with respect to a Base Rate Loan or Domestic
Swing Line Loan on any date, the rate per annum equal to (i) the LIBOR Screen
Rate, at approximately 11:00 a.m., London time determined two Business Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day, provided, that if the LIBOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement, and provided, further, if the LIBOR Screen Rate
shall not be available at such time, the Eurocurrency Rate for such Loan shall
be the Interpolated Rate; and

(c) in no event shall the Eurocurrency Rate be less than zero.

 

17



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency
Rate Loans that are Revolving Credit Loans may be denominated in Dollars or in
an Alternative Currency. All Revolving Credit Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA. Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made by or on behalf of a Foreign Obligor to any Lender
hereunder or under any other Loan Document, provided that such Lender shall have
complied with Section 3.01(g)(i).

“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph hereto.

“Existing Indentures” means, collectively, the 2006 Indenture and the 2013
Indenture.

“Existing Letters of Credit” means the Letters of Credit set forth on Schedule
1.01(d).

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.19(a).

“Extended Letter of Credit” has the meaning specified in Section 2.03(a)(ii)(B).

“Extending Lender” has the meaning assigned to such term in Section 2.19(a).

 

18



--------------------------------------------------------------------------------

“Extension Date” has the meaning assigned to such term in Section 2.19(a).

“Facility” means the revolving credit facility established pursuant to
Section 2.01 in an amount equal to the aggregate amount of the Lenders’
Commitments at such time.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered into in connection with such sections of the Code and any legislation,
law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement.

“Federal Funds Effective Rate” has the meaning specified in the definition of
“Base Rate”.

“Fee Letters” means the collective reference to (a) that certain fee letter
agreement dated as of March 3, 2015 among the Company, Wells Fargo Securities,
LLC and Wells Fargo, (b) that certain fee letter agreement dated as of March 3,
2015 between the Company and Barclays Bank PLC, (c) that certain fee letter
agreement dated as of March 3, 2015 among the Company, J.P. Morgan Securities
LLC and JPMorgan Chase Bank, N.A., (d) that certain fee letter agreement dated
as of March 3, 2015 among the Company, SunTrust Robinson Humphrey, Inc. and
SunTrust Bank, and (e) that certain fee letter agreement dated as of March 3,
2015 among the Company, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Bank of America, N.A.

“Foreign Applicant Borrower” has the meaning specified in Section 2.14(b).

“Foreign Borrower” has the meaning specified in the first introductory paragraph
hereto.

“Foreign Borrower Joinder Agreement” has the meaning specified in
Section 6.14(b).

“Foreign Borrower Sublimit” means, the lesser of (a) (i) with respect to each
Foreign Borrower on the Restatement Effective Date, an amount equal to the
amount set forth opposite the name of such Foreign Borrower on Schedule 1.01(b)
and (ii) with respect to each Designated Foreign Borrower, an amount agreed to
by the Administrative Agent and the Company and set forth in the Designated
Borrower Notice applicable to such Designated Foreign Borrower and (b) the
Facility. The Foreign Borrower Sublimits are part of, and not in addition to,
the Facility.

“Foreign Guarantors” means, collectively, each Foreign Borrower and each other
Foreign Subsidiary that Guarantees the Foreign Obligations, whether pursuant to
Section 6.14 or otherwise.

“Foreign Guaranty” means that certain guaranty agreement made by Foreign
Guarantors in favor of the Administrative Agent and the other Lender Parties
pursuant to which the Foreign Guarantors Guarantee the Foreign Obligations,
substantially in the form of Exhibit F-2.

“Foreign Lender” means (a) with respect to a Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to a Borrower that is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

 

19



--------------------------------------------------------------------------------

“Foreign Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Foreign Obligor arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. In no event shall
the Foreign Obligations include any Excluded Swap Obligations.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary, and includes
any Foreign Borrower.

“Foreign Subsidiary” means any Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States, or a state or political
subdivision thereof including the District of Columbia, (b) is a Subsidiary of a
Subsidiary described in clause (a) or (c) is organized under the laws of the
United States or a state or political subdivision thereof including the District
of Columbia that is a disregarded entity for purposes of the Code and all of or
substantially all of the assets of which consist of Equity Interest of one or
more Subsidiaries described in clause (a) above.

“Foreign Swing Line Loan” has the meaning specified in Section 2.04(a).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
L/C Issuer, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly,

 

20



--------------------------------------------------------------------------------

and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Belgian Amount” has the meaning specified in Section 10.20(c)(ii).

“Guaranties” means, collectively, the Domestic Guaranty and the Foreign
Guaranty.

“Guarantors” means, collectively, the Domestic Guarantors and the Foreign
Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters Swap Contract is a
Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.

“HIBOR Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

“Hong Kong Dollars” means the lawful currency of Hong Kong.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Increase Effective Date” has the meaning specified in Section 2.15(c).

“Incremental Increase” has the meaning specified in Section 2.15(a).

“Incremental Increase Lender” has the meaning specified in Section 2.15(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

21



--------------------------------------------------------------------------------

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby, but excluding commercial), bankers’ acceptances
(including any bankers’ acceptances arising from the drawing of commercial
letters of credit), bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and payable in accordance with customary trade practices);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that in the case of Indebtedness which has not been assumed
by such Person, the amount of the Indebtedness of such Person under this clause
(e) shall be deemed to be the lesser of (i) the fair market value of the
property subject to such Lien and (ii) the aggregate principal amount of the
Indebtedness of such other Person secured thereby;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interest in
such Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indirect Tax” means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to the Lender owed such Loan; provided that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be

 

22



--------------------------------------------------------------------------------

Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December, with
the first such date being the last Business Day of June, 2015, and the Maturity
Date applicable to the Lender owed such Loan.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the immediately following Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the latest Maturity Date in effect
at such time.

“Interpolated Rate” means, at any time, for a given currency and for a given
Interest Period, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between
(a) the LIBOR Screen Rate, CDOR Screen Rate, BBSY Screen Rate, HIBOR Screen Rate
or SOR Screen Rate, as applicable, for the longest period (for which a LIBOR
Screen Rate, CDOR Screen Rate, BBSY Screen Rate, HIBOR Screen Rate or SOR Screen
Rate is available for such currency) that is shorter than such Interest Period;
and (b) the LIBOR Screen Rate, CDOR Screen Rate, BBSY Screen Rate, HIBOR Screen
Rate or SOR Screen Rate, as applicable, for the shortest period (for which a
LIBOR Screen Rate, CDOR Screen Rate, BBSY Screen Rate, HIBOR Screen Rate or SOR
Screen Rate is available for such currency) that exceeds such Interest Period,
in each case, at such time; provided, that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

23



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Restricted Subsidiary) or in favor
of such L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 10.19.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Wells Fargo, each other Lender that is listed on the
signature pages hereto as an “L/C Issuer” and any other Lender that becomes an
L/C Issuer in accordance with Section 2.03(m), each in its respective capacity
as issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder (whether pursuant to Section 2.03(m), 2.03(n), 9.07, 10.06 or
otherwise), but excluding any Lender that resigns or is removed as an L/C Issuer
pursuant to the terms hereof (except to the extent such Person has continuing
rights and/or obligations with respect to Letters of Credit after such
resignation or removal). References to the L/C Issuer herein shall, as the
context may indicate (including with respect to any particular Letter of Credit,
L/C Credit Extension, L/C Borrowing or L/C Obligations), mean the applicable L/C
Issuer, each L/C Issuer, any L/C Issuer, or all L/C Issuers.

“L/C Issuer Sublimit” means with respect to each L/C Issuer on the Restatement
Effective Date, an amount equal to the amount set forth opposite the name of
such L/C Issuer on Schedule 1.01(e), as such amount may be changed after the
Restatement Effective Date in a written agreement between the Company and such
L/C Issuer (which such agreement shall be promptly delivered to the
Administrative Agent upon execution) and (b) with respect to any Lender becoming
a L/C Issuer after the Restatement Effective Date, such amount as may be
separately agreed in writing between such L/C Issuer and the Company from time
to time (which such agreement shall be promptly delivered to the Administrative
Agent upon execution), provided that the L/C Issuer Sublimit with respect to any
Person that ceases to be an L/C Issuer for any reason pursuant to the terms
hereof shall be $0 (subject to the Letters of Credit of such Person remaining
outstanding in accordance with the provisions hereof).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter

 

24



--------------------------------------------------------------------------------

of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn. The L/C Obligations of (a) any Lender at any time shall
be its Applicable Percentage of the total L/C Obligations at such time, and
(b) any particular L/C Issuer at any time shall mean the L/C Obligations
allocable to Letters of Credit issued by such L/C Issuer.

“Lender” has the meaning specified in the first introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender. It is understood
that with respect to any Foreign Borrower or any Alternative Currency, the term
“Lender” includes such Lender’s branches and Affiliates to the extent
applicable.

“Lender Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Lender Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.

“Lender Notice Date” has the meaning assigned to such term in Section 2.19(a).

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Hedge Banks, the Cash Management Banks, each L/C Issuer, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.06, and the other Persons the Obligations owing to which are or are
purported to be Guaranteed under the Guaranties.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time
generally in use by an L/C Issuer.

“Letter of Credit Expiration Date” means, with respect to an L/C Issuer, the day
that is seven days prior to the earliest Maturity Date applicable to such L/C
Issuer in its capacity as a Lender (or, if such day is not a Business Day, the
immediately preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means the lesser of (a) $125,000,000 and (b) the
Facility. The Letter of Credit Sublimit is part of, and not in addition to, the
Facility.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“LIBOR Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

25



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, the Guaranties, each Committed Loan Notice,
each Issuer Document, each Fee Letter, and any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Sections 2.03 or 2.16 of
this Agreement.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“Luxembourg Party” has the meaning specified in Section 10.20(b).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Company and its Restricted
Subsidiaries taken as a whole; (b) an impairment of the ability of any Loan
Party to perform any of its material obligations under any of the Loan Documents
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Borrower or any Guarantor
of any Loan Document to which it is a party.

“Material Subsidiary” means a Restricted Subsidiary that individually, or a
collective reference to a group of Restricted Subsidiaries that collectively
(calculated in each case with respect to any such Restricted Subsidiary on a
stand-alone basis, without giving effect to Total Consolidated Assets
attributable to the Subsidiaries of any such Subsidiary), represents more than
five percent (5%) of the Total Consolidated Assets of the Company and its
Domestic Subsidiaries. For the avoidance of doubt, for an Event of Default to
occur under Section 8.01(f), (g) or (h) with respect to a group of Subsidiaries
constituting a “Material Subsidiary”, the event, condition or circumstance
described in Section 8.01(f), (g) or (h), as the case may be, must apply to each
Subsidiary of such group.

“Maturity Date” means March 26, 2020, or such later date that may be established
for any Lender from time to time pursuant to Section 2.19; provided that if such
date is not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.

“Maximum Foreign Borrower Sublimit” means the lesser of (a) $750,000,000 and
(b) the Facility. The Maximum Foreign Borrower Sublimit is part of, and not in
addition to, the Facility.

“Maximum Rate” has the meaning specified in Section 10.09.

“Mohawk BV” has the meaning specified in the first introductory paragraph
hereto.

“Mohawk Foreign” has the meaning specified in the first introductory paragraph
hereto, having its registered address at 10B, Rue des Mérovingiens, L-8070
Bertrange, Grand Duchy of Luxembourg, registered with the Luxembourg Register of
Commerce and Companies under number B-147.820 and having a corporate capital of
EUR 72,995,850.

“Mohawk Funding” has the meaning specified in the first introductory paragraph
hereto, having its registered address at 10B, Rue des Mérovingiens, L-8070
Bertrange, Grand Duchy of Luxembourg, registered with the Luxembourg Register of
Commerce and Companies under number B-173.946 and having a corporate capital of
EUR 25,000.

 

26



--------------------------------------------------------------------------------

“Mohawk International” has the meaning specified in the first introductory
paragraph hereto, having its registered address at 10B, Rue des Mérovingiens,
L-8070 Bertrange, Grand Duchy of Luxembourg, registered with the Luxembourg
Register of Commerce and Companies under number B-110.608 and having a corporate
capital of EUR 13,175.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Moody’s Rating” means, on any date of determination, the rating most recently
announced by Moody’s with respect to the long-term, non-credit enhanced senior
unsecured debt issued by the Company, or if such rating is unavailable, the
corporate family rating of the Company and its Subsidiaries issued by Moody’s
(or any substantially similar successor rating, however styled).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions on behalf of participants who
are or were formerly employed by any of them.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.19(b).

“Non-Extending Lender Request” has the meaning assigned to such term in
Section 2.19(d).

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Lender, substantially in the form of Exhibit C-1 or Exhibit C-2, as
applicable.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, Lender Cash Management
Agreement or Lender Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. In no event shall the Obligations include any
Excluded Swap Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its

 

27



--------------------------------------------------------------------------------

obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 10.13).

“Outstanding Amount” means (a) with respect to Revolving Credit Loans on any
date, the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Revolving Credit Loans occurring on such date; (b) with respect to Swing
Line Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(c) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

“Overnight Rate” means, for any day,

(a) with respect to any amount denominated in Dollars, the greater of (i) the
Federal Funds Effective Rate and (ii) an overnight rate determined by the
Administrative Agent, the applicable L/C Issuer, or the Swing Line Lender, as
the case may be, in accordance with banking industry rules on interbank
compensation; and

(b) with respect to any amount denominated in an Alternative Currency, the
greater of (i) an overnight rate determined by the Administrative Agent, the
applicable L/C Issuer, or the Swing Line Lender, as the case may be, in
accordance with banking industry rules on interbank compensation or (ii) the
rate of interest per annum at which overnight deposits in the applicable
Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of the Administrative Agent, the applicable L/C Issuer, or
the Swing Line Lender, as the case may be, in the applicable offshore interbank
market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans or Multiemployer Plans, as applicable, and set forth in, with respect to
plan years ending prior to the effective date of the Pension Act, Section 412 of
the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.

 

28



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by the Company and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.

“Permitted Holders” means: (a) any of (or any combination of) Jeffrey S.
Lorberbaum and his siblings (whether natural or adopted); (b) any of the
immediate family members of any individual referred to in clause (a) consisting
of such individual’s spouse and lineal descendants (whether natural or adopted);
(c) any trusts established for the sole benefit of any of the foregoing
individuals; and (d) any corporation, partnership, limited liability company or
other legal entity of which all of the outstanding Equity Interests are owned
directly or indirectly, by any of the Persons (or any combination of the
Persons) referred to in clauses (a) through (c) above.

“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Company or any Restricted
Subsidiary pursuant to which it sells, conveys or contributes to capital or
otherwise transfers (which sale, conveyance, contribution to capital or transfer
may include or be supported by the grant of a security interest in) Receivables
or interests therein and all collateral securing such Receivables, all contracts
and contract rights, purchase orders, security interests, financing statements
or other documentation in respect of such Receivables, any guarantees,
indemnities, warranties or other obligations in respect of such Receivables, any
other assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to such Receivables and any
collections or proceeds of any of the foregoing and any deposit account or
securities account into which collections in respect of the foregoing may be
deposited (collectively, the “Related Assets”), all of which such sales,
conveyances, contributions to capital or transfers shall be made by the
transferor for fair value as reasonably determined by the Company (calculated in
a manner typical for such transactions including a fair market discount from the
face value of such Receivables) (a) to a trust, partnership, corporation or
other Person (other than the Company or any Subsidiary (other than any
Receivables Financing Subsidiary)), which transfer is funded in whole or in
part, directly or indirectly, by the incurrence or issuance by the transferee or
any successor transferee of Indebtedness, fractional undivided interests or
other securities that are to receive payments from, or that represent interests
in, the cash flow derived from such Receivables and Related Assets or interests
in such Receivables and Related Assets, or (b) directly to one or more investors
or other purchasers (other than any Borrower or any Subsidiary), it being
understood that a Permitted Receivables Financing may involve (i) one or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein (such as a sale, conveyance or other transfer to any
Receivables Financing Subsidiary followed by a pledge of the transferred
Receivables and Related Assets to secure Indebtedness incurred by the
Receivables Financing Subsidiary), and all such transfers, pledges and
Indebtedness incurrences shall be part of and constitute a single Permitted
Receivables Financing, and (ii) periodic transfers or pledges of Receivables
and/or revolving transactions in which new Receivables and Related Assets, or
interests therein, are transferred or pledged upon collection of previously
transferred or pledged Receivables and Related Assets, or interests therein,
provided that any such transactions shall provide for recourse to any Restricted
Subsidiary (other than any Receivables Financing Subsidiary) or any Borrower (as
applicable) only in respect of the cash flows in respect of such Receivables and
Related Assets and to the extent of breaches of representations and warranties
relating to the Receivables, dilution of the Receivables, customary indemnities
and other customary securitization undertakings in the jurisdiction relevant to
such transactions.

The “amount” or “principal amount” of any Permitted Receivables Financing shall
be deemed at any time to be (1) the aggregate principal or stated amount of the
Indebtedness, fractional undivided

 

29



--------------------------------------------------------------------------------

interests (which stated amount may be described as a “net investment” or similar
term reflecting the amount invested in such undivided interest) or other
securities incurred or issued pursuant to such Permitted Receivables Financing,
in each case outstanding at such time, or (2) in the case of any Permitted
Receivables Financing in respect of which no such Indebtedness, fractional
undivided interests or securities are incurred or issued, the cash purchase
price paid by the buyer (other than any Receivables Financing Subsidiary) in
connection with its purchase of Receivables less the amount of collections
received by the Company or any Restricted Subsidiary in respect of such
Receivables and paid to such buyer, excluding any amounts applied to purchase
fees or discount or in the nature of interest.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for participants who are current or
former employees of the Company or any such Plan to which the Company is
required to contribute on behalf of such participants.

“Platform” has the meaning specified in Section 6.02.

“Premium Australia” has the meaning specified in the first introductory
paragraph hereto.

“Prime Rate” has the meaning specified in the definition of “Base Rate”.

“Professional Lender” means any person that qualifies as a professional market
party within the meaning of the Dutch Act on financial supervision (Wet op het
financieel toezicht), or any other person that does not form part of the term
“public” within the meaning of the Capital Requirements Regulation
(EU/575/2013).

“Public Lender” has the meaning specified in Section 6.02.

“Rating Level” at any time shall be determined in accordance with the
then-applicable S&P Rating and the then-applicable Moody’s Rating as follows:

 

S&P Rating/Moody’s Rating

  

Rating Level

S&P Rating A- or higher / Moody’s Rating A3 or higher    I S&P Rating BBB+ /
Moody’s Rating Baa1    II S&P Rating BBB / Moody’s Rating Baa2    III S&P Rating
BBB- / Moody’s Rating Baa3    IV S&P Rating / Moody’s Rating does not qualify
for Rating Levels I through IV    V

The Rating Level for any day shall be determined based upon the higher of the
S&P Rating and the Moody’s Rating in effect on such day. If the S&P Rating and
the Moody’s Rating are not the same (i.e., a “split rating”), the higher of such
ratings shall control, unless the ratings differ by more than one level, in
which case the rating one level below the higher of the two ratings shall
control.

“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sale of goods, lease of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper)).

 

30



--------------------------------------------------------------------------------

“Receivables Financing Subsidiary” means any Wholly Owned Subsidiary of the
Company which is the transferee of Receivables in connection with, and the
borrower under, a Permitted Receivables Financing.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any L/C
Issuer, as applicable.

“Refinancing Indebtedness” means with respect to any particular outstanding
Indebtedness (the “Refinanced Indebtedness”) any Indebtedness the proceeds of
which are used to refinance, refund, renew or extend such Refinanced
Indebtedness; provided that (i) the amount of such refinancing, refunding,
renewing or extending Indebtedness does not exceed the outstanding amount of the
Refinanced Indebtedness except by an amount equal to a reasonable premium or
other reasonable amount paid, and reasonable fees and expenses incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder, (ii) the final maturity date and weighted
average life thereof shall not be prior to or shorter than that of the
Refinanced Indebtedness and (iii) such refinancing, refunding, renewing or
extending Indebtedness shall not constitute an obligation of any Restricted
Subsidiary that shall not have been an obligor in respect of such Refinanced
Indebtedness, and shall not constitute an obligation of the Company if the
Company shall not have been an obligor in respect of such Refinanced
Indebtedness and, in each case, shall constitute an obligation of such
Restricted Subsidiary or of the Company only to the extent of their obligations
in respect of such Refinanced Indebtedness.

“Register” has the meaning specified in Section 10.06(c).

“Related Assets” has the meaning specified in the definition of Permitted
Receivables Financing.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.07(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the sum of (a) the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) and (b) the aggregate unused Commitments; provided
that the unused Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Resignation Effective Date” has the meaning specified in Section 9.07(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the

 

31



--------------------------------------------------------------------------------

Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restatement Effective Date” means March 26, 2015.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Company or any Restricted Subsidiary, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Company’s stockholders, partners or members (or the equivalent Person
thereof), (c) any cancellation, forgiveness, payment, prepayment, redemption or
acquisition for value (including, without limitation, (i) by way of depositing
with any trustee with respect thereto money or securities before due for the
purpose of paying when due and (ii) at the maturity thereof) of any subordinated
Indebtedness (other than (x) Refinancing Indebtedness in respect thereof
permitted pursuant to Section 7.03 and (y) so long as no Default has occurred
and is continuing, the payment of interest, expenses and indemnities in respect
thereof (other than any such payments expressly prohibited by the subordination
terms, if any, thereof)).

“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.

“Revaluation Date” means:

(a) with respect to any Loan, each of the following: (i) each date of a
Borrowing of a Eurocurrency Rate Loan denominated in an Alternative Currency or
a Foreign Swing Line Loan, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02,
(iii) such periodic intervals (no more frequent than monthly) as the
Administrative Agent shall determine or the Swing Line Lender or the Required
Lenders shall require and (iv) such other times as the Administrative Agent
shall reasonably deem necessary in connection with the administration of this
Agreement; and

(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by an L/C Issuer
under any Letter of Credit denominated in an Alternative Currency, (iv) in the
case of the Existing Letters of Credit, the Restatement Effective Date, (v) such
periodic intervals (no more frequent than monthly) as the Administrative Agent
or the applicable L/C Issuer shall determine or the Required Lenders shall
require and (vi) such other times as the Administrative Agent shall reasonably
deem necessary in connection with the administration of this Agreement.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in the same currency and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

32



--------------------------------------------------------------------------------

“S&P Rating” means, on any date of determination, the rating most recently
announced by S&P with respect to the long-term, non-credit enhanced senior
unsecured debt issued by the Company, or if such rating is unavailable, the
corporate family rating of the Company and its Subsidiaries issued by S&P (or
any substantially similar successor rating, however styled).

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanctioned Country” means, at any time of determination, a country or territory
which is the subject or target of any Sanctions.

“Sanctioned Person” means, at any time of determination, (a) any Person listed
in any Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state, Her Majesty’s Treasury of the United Kingdom or the
Commonwealth of Australia, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by or acting on behalf of
any such Person described in the preceding clause (a) or (b), or (d) any Person
with which any Lender is prohibited under Sanctions relevant to it from dealing
or engaging in transactions. For purposes of the foregoing, control of a Person
shall be deemed to include where a Sanctioned Person (i) owns or has power to
vote, directly or indirectly, 25% or more of the issued and outstanding equity
interests having ordinary voting power for the election of directors of the
Person or other individuals performing similar functions for the Person, or
(ii) has the power to direct or cause the direction of the management and
policies of the Person, whether by ownership of equity interests, contracts or
otherwise.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or by the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or the Commonwealth of Australia.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Singapore Dollars” means the lawful currency of Singapore.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SOR Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

 

33



--------------------------------------------------------------------------------

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Foreign Borrower” means (a) each of the Foreign Borrowers as of the
Restatement Effective Date and (b) each other Designated Foreign Borrower that
is approved as a “Specified Foreign Borrower” by the Swing Line Lender in its
reasonable discretion.

“Spot Rate” for a currency means the rate determined by the Administrative
Agent, the Swing Line Lender with notice thereof to the Administrative Agent or
the applicable L/C Issuer with notice thereof to the Administrative Agent to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent, the Swing Line
Lender or the applicable L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent, the Swing Line
Lender or such L/C Issuer if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

“Substitute Rating” means, on any date of determination, the rating most
recently announced by a Substitute Rating Agency with respect to the long-term,
non-credit enhanced senior unsecured debt issued by the Company, or if such
rating is unavailable, the corporate family rating of the Company and its
Subsidiaries issued by such Substitute Rating Agency (or any substantially
similar successor rating, however styled).

“Substitute Rating Agency” means Fitch, Inc., if then providing a debt rating or
corporate family rating for the Company, or if not, a “nationally recognized
statistical rating organization” within the meaning of Section 3(a)(62) under
the Exchange Act, selected by the Company as a replacement agency for Moody’s or
S&P, as the case may be.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

34



--------------------------------------------------------------------------------

“Swap Obligations” means, with respect to any Guarantor, an obligation to pay or
perform under any Swap Contract or any other agreement, contract or transaction
that constitutes a “swap” within the meaning of § 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Wells Fargo (or its Applicable Designee) in its
capacity as provider of Swing Line Loans, or any successor swing line lender
hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means the lesser of (a) $150,000,000 and (b) the Facility.
The Swing Line Sublimit is part of, and not in addition to, the Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Tax Incentive Program” means any city, county or state tax abatement or
reduction program pursuant to which a Person transfers property to an industrial
development authority or other governmental or quasi-governmental entity for the
principal purpose of obtaining a full or partial abatement or reduction in real
and/or personal property taxes.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $50,000,000.

 

35



--------------------------------------------------------------------------------

“Total Consolidated Assets” means, as of any date of determination with respect
to the Company, the total of all assets appearing on the consolidated balance
sheet of the Company and its consolidated Subsidiaries most recently furnished
pursuant to Section 6.01.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unilin” has the meaning specified in the first introductory paragraph hereto.

“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means each Foreign Subsidiary of the Company that
becomes an Unrestricted Subsidiary in accordance with Section 2.18 (until such
time, if ever, that such Foreign Subsidiary is re-designated as a Restricted
Subsidiary in accordance with Section 2.18(b)).

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(g)(ii)(B)(3).

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Equity Interest with ordinary voting power issued by
such Subsidiary (other than directors’ qualifying shares and investments by
foreign nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.

“Withholding Agent” means any Loan Party and the Administrative Agent.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”

 

36



--------------------------------------------------------------------------------

“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section and Article headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement or any other Loan Document shall be prepared in
conformity with, GAAP applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Company and its Restricted Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request in a written notice to the Administrative Agent, the Administrative
Agent, the Lenders and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP without giving effect to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement and the other Loan
Documents or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP; provided further that for purposes of calculating
the covenants under this Agreement or any other Loan Document, any obligations
of a Person under a lease (whether existing on the Restatement Effective Date or
entered into thereafter) that is not (or would not be) required to be classified
and accounted for as a capitalized lease on a balance sheet of such Person
prepared in accordance with GAAP as in effect on the Restatement Effective Date
shall not be treated as a capitalized lease pursuant to this Agreement or the
other Loan Documents solely as a result of (x) the adoption of changes in GAAP
after the Restatement Effective Date (including, for the avoidance of doubt, any
changes in GAAP as set forth in the FASB exposure draft issued on May 16, 2013
(as the same may be amended from time to time)) or (y) changes in the
application of GAAP after the Restatement Effective Date (including the
avoidance of doubt, any changes as set forth in the FASB exposure draft issued
on May 16, 2013 (as the same may be amended from time to time)).

 

37



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Company or
any Restricted Subsidiary pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent, the Swing Line Lender or the applicable L/C
Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent, the Swing Line
Lender or the applicable L/C Issuer (as the case may be).

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan, Foreign Swing Line Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent, the Swing Line Lender or the applicable
L/C Issuer, as the case may be.

1.06 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans that
are Revolving Credit Loans and/or Foreign Swing Line Loans be made, and/or
Letters of Credit be issued, in a currency other than those specifically listed
in the definition of “Alternative Currency” or, in the case of Foreign Swing
Line Loans, listed in Section 2.04(a); provided that such requested currency is
a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Eurocurrency Rate Loans that are Revolving Credit
Loans, such request shall be subject to the written approval of the
Administrative Agent and all the Lenders; in the case of any such request with
respect to the making of Foreign Swing Line Loans, such request shall be subject
to the written approval of the Administrative Agent and the Swing Line Lender;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the written approval of the
Administrative Agent and the applicable L/C Issuer that will be issuing Letters
of Credit in such currency.

(b) Any such request shall be made by the Company (i) in the case of any such
request pertaining to Eurocurrency Rate Loans that are Revolving Credit Loans,
to the Administrative Agent, (ii) in the case of any such request pertaining to
Foreign Swing Line Loans, to the Administrative Agent and the Swing Line Lender
and (iii) in the case of any such request pertaining to Letters of Credit, to
the Administrative Agent and the L/C Issuer which the Company desires issue such
Letters of Credit, in each

 

38



--------------------------------------------------------------------------------

case, not later than 11:00 a.m., 15 Business Days prior to the date of the
desired Credit Extension (or such other time or earlier date as may be agreed by
the Administrative Agent and, in the case of any such request pertaining to
Letters of Credit, the applicable L/C Issuer, or in the case of any such request
pertaining to Foreign Swing Line Loans, the Swing Line Lender, in each case, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans that are Revolving Credit Loans, the Administrative
Agent shall promptly notify each Lender thereof. Each Lender (in the case of any
such request pertaining to Eurocurrency Rate Loans that are Revolving Credit
Loans), the Swing Line Lender (in the case of any such request pertaining to
Foreign Swing Line Loans) or the applicable L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., 5 Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans that
are Revolving Credit Loans or Foreign Swing Line Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender, the Swing Line Lender or any applicable L/C Issuer,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Lender, the
Swing Line Lender or such L/C Issuer, as the case may be, to permit Eurocurrency
Rate Loans that are Revolving Credit Loans or Foreign Swing Line Loans to be
made or Letters of Credit to be issued, as the case may be, in such requested
currency. If the Administrative Agent and all the Lenders consent to making
Eurocurrency Rate Loans that are Revolving Credit Loans in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Revolving Credit Borrowings of Eurocurrency Rate
Loans; if the Administrative Agent and the Swing Line Lender consent to the
making of Foreign Swing Line Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
hereupon be deemed for all purposes to be included in the currencies set forth
in Section 2.04(a)(ii) for Swing Line Borrowings by Foreign Borrowers pursuant
to Foreign Swing Line Loans requested; and if the Administrative Agent and the
applicable L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances to be issued
by such L/C Issuer. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.

1.07 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

39



--------------------------------------------------------------------------------

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable) in
the United States.

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to the
Borrowers in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day during the Availability Period of such Lender, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided that after giving effect to any Revolving Credit
Borrowing, (i) the Total Outstandings shall not exceed the amount of the
Facility, (ii) the Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment,
(iii) the Outstanding Amount of all Revolving Credit Loans made to all Foreign
Borrowers plus the Outstanding Amount of all Foreign Swing Line Loans shall not
exceed the Maximum Foreign Borrower Sublimit and (iv) with respect to each
individual Foreign Borrower, the Outstanding Amount of all Revolving Credit
Loans made to such Foreign Borrower plus the Outstanding Amount of all Foreign
Swing Line Loans made to such Foreign Borrower shall not exceed the Foreign
Borrower Sublimit applicable to such Foreign Borrower. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Credit Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein; provided that each
Revolving Credit Loan denominated in an Alternative Currency shall be a
Eurocurrency Rate Loan.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Except in the case of Swing Line Loans, each Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Company’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (or, in the case of any Borrowing
of a Domestic Borrower, 12:30 p.m.) (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans made to the Company and denominated in Dollars to Base
Rate Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency (including, without limitation, Australian Dollars))
prior to the requested date of any Borrowing or

 

40



--------------------------------------------------------------------------------

continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing by the Company of Base Rate
Loans. Upon receipt of such notice the Administrative Agent shall give prompt
notice to the Lenders of such request. Each telephonic notice by the Company
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Company. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in an Alternative Currency shall be in a
principal amount of the applicable Alternative Currency Equivalent of $5,000,000
or a whole multiple of the applicable Alternative Currency Equivalent of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and 2.04(b)
and (c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except in the case of Swing Line Loans, each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Company is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, as the case may be, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, (vi) the currency of the Revolving Credit
Loans to be borrowed, if applicable, and (vii) the name of the applicable
Borrower. If the Company fails to specify a currency in a Committed Loan Notice
requesting a Borrowing of Revolving Credit Loans, then the Revolving Credit
Loans so requested shall be made in Dollars. If the Company fails to specify a
Type of Loan in a Committed Loan Notice, then in the case of Loans requested to
be made in Dollars to the Company, the applicable Loans shall be made as Base
Rate Loans, and in all other cases the applicable Revolving Credit Loans shall
be made as Eurocurrency Rate Loans with an Interest Period of one month. If the
Company fails to give a timely notice requesting a conversion or continuation of
Eurocurrency Rate Loans such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount (and currency) of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
to Base Rate Loans or continuation of Revolving Credit Loans denominated in a
currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds in
the applicable currency of such Borrowing at the Administrative Agent’s Office
for the applicable currency not later than 1:00 p.m. (or, in the case of any
Borrowing of a Domestic Borrower, 3:00 p.m.), in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Revolving Credit Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction (or waiver in accordance with Section 10.01) of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Company or the other applicable Borrower,
as promptly as reasonably practicable, in like funds as received by the
Administrative Agent either by (i) crediting the

 

41



--------------------------------------------------------------------------------

account of such Borrower on the books of Wells Fargo with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company on behalf of the applicable Borrower; provided that if, on the
date the Committed Loan Notice with respect to a Revolving Credit Borrowing
denominated in Dollars is given by the Company, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and, second, shall
be made available to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default under
Section 8.01(a) or (f), or upon written notice to the Company from the
Administrative Agent given at the direction of the Required Lenders during the
existence of any other Event of Default, no Loans may be requested as, converted
to or continued as Eurocurrency Rate Loans (whether in Dollars or any
Alternative Currency) without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding Eurocurrency
Rate Loans denominated in an Alternative Currency be prepaid, or redenominated
into Dollars in the amount of the Dollar Equivalent thereof, on the last day of
the then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than ten
Interest Periods in effect.

2.03 Letters of Credit.

(a) Letters of Credit.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
shall, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Restatement Effective Date until the Letter of Credit Expiration Date, issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies applicable to such L/C Issuer for the account of the Company or any
of its Restricted Subsidiaries in an aggregate amount up to the Letter of Credit
Sublimit, and amend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) honor drawings under the Letters of Credit;
and (B) the Lenders severally agree to participate in Letters of Credit issued
for the account of the Company or its Restricted Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (w) the Total Outstandings shall not exceed the
amount of the Facility, (x) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, (y) the Outstanding Amount of all L/C Obligations
shall not exceed the Letter of Credit Sublimit and (z) the Outstanding Amount of
the L/C Obligations of any L/C Issuer shall not exceed the L/C Issuer Sublimit
of such L/C Issuer. Each request by the Company for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Company that
the L/C Credit Extension so requested complies with the conditions set forth in
the

 

42



--------------------------------------------------------------------------------

proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Restatement Effective Date shall be subject to and governed by the
terms and conditions hereof.

(ii) The L/C Issuer shall not issue a Letter of Credit, if:

(A) the expiry date of such Letter of Credit (or the initial expiry date of an
Auto-Extension Letter of Credit) would occur more than twelve months after the
date of issuance, unless the Required Lenders have approved such expiry date;

(B) the expiry date of such Letter of Credit would occur after the Letter of
Credit Expiration Date unless the applicable L/C Issuer has approved such later
expiry date (in which case, such Letter of Credit shall be an “Extended Letter
of Credit”), it being acknowledged and agreed that each such Extended Letter of
Credit shall be Cash Collateralized in accordance with Section 6.16; or

(C) after giving effect to such issuance and taking into account (1) the
respective Termination Dates then in effect with respect to all Lenders on the
date of issuance of such Letter of Credit, and (2) the respective expiry dates
then in effect with respect to all other Letters of Credit then outstanding, the
Outstanding Amount of all L/C Obligations (including those with respect to such
Letter of Credit) would exceed the Letter of Credit Sublimit scheduled to be in
effect at any time during the period such Letter of Credit is scheduled to
remain in effect, as determined by the Administrative Agent, unless the
applicable L/C Issuer has approved such issuance, it being acknowledged and
agreed that each such Letter of Credit shall be Cash Collateralized in
accordance with Section 2.03(k).

(iii) The L/C Issuer shall not be under any obligation to issue a Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Restatement Effective Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Effective Date and which such L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;

(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency applicable to such L/C Issuer;

 

43



--------------------------------------------------------------------------------

(E) such L/C Issuer does not, as of the issuance date of the requested Letter of
Credit (and as a general matter), issue Letters of Credit in the requested
currency; or

(F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either such Letter of Credit or such Letter of Credit and
all other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
the beneficiary of the Letter of Credit does not accept the proposed amendment
to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers or any of them.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such shorter period of time as the Administrative Agent and such L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to such L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to such L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other

 

44



--------------------------------------------------------------------------------

matters as such L/C Issuer may reasonably require. Additionally, the Company
shall furnish to such L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit (or
on the Restatement Effective Date in the case of the Existing Letters of
Credit), each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Company so requests in the applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit such L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable L/C Issuer, the Company shall not be required to make a specific
request to such L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the applicable L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date (or with respect to an Extended Letter of Credit, the
expiry date set forth in such Extended Letter of Credit); provided that such L/C
Issuer shall not permit any such extension if (A) such L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension.

(iv) If the Company so requests in the applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic reinstatement provisions (each, an
“Auto-Reinstatement Letter of Credit”); provided that (A) no L/C Issuer shall be
obligated to issue an Auto-Reinstatement Letter of Credit, and (B) any such
Auto-Reinstatement Letter of Credit must permit such L/C Issuer to prevent any
such reinstatement in the event such L/C Issuer is not reimbursed within a
certain period for the reinstated portion.

 

45



--------------------------------------------------------------------------------

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon the funding by an L/C Issuer of a drawing under any Letter of Credit
issued by such L/C Issuer, such L/C Issuer shall promptly notify (any such
notification, a “Drawing Notice”) the Company and the Administrative Agent
thereof. In the case of a Letter of Credit denominated in an Alternative
Currency, the Company shall reimburse the applicable L/C Issuer in such
Alternative Currency, unless (A) such L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the applicable L/C Issuer promptly following receipt
of the notice of drawing that the Company will reimburse the applicable L/C
Issuer in Dollars. In the case of any such reimbursement in Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, the applicable
L/C Issuer shall notify the Company of the Dollar Equivalent of the amount of
the drawing promptly following the determination thereof. The Company shall
reimburse, or shall cause the applicable Restricted Subsidiary to reimburse,
such L/C Issuer of the Letter of Credit in an amount equal to the amount of such
drawing and in the applicable currency no later than (x) 2:00 p.m. on the same
Business Day that the Company receives a Drawing Notice from such L/C Issuer if
such Drawing Notice is received by the Company by 1:00 p.m. and (y) 11:00 a.m.
on the immediately following Business Day if the Company receives a Drawing
Notice from such L/C Issuer after 1:00 p.m. If neither the Company nor any
Restricted Subsidiary so reimburses such L/C Issuer of the Letter of Credit by
the applicable time specified in the immediately preceding sentence, such L/C
Issuer shall promptly notify the Administrative Agent of such failure to
reimburse and of the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
Administrative Agent shall promptly notify each Lender of amount of such
Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on such date in an amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by any L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Revolving Credit Loan
that is a Base Rate Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the applicable L/C Issuer in Dollars.

 

46



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until a Lender funds its Revolving Credit Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer.

(v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the applicable L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of any L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the applicable L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by such
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in

 

47



--------------------------------------------------------------------------------

accordance with Section 2.03(c), if the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Company or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage thereof in Dollars and in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

 

48



--------------------------------------------------------------------------------

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will notify the applicable L/C Issuer as promptly as practicable but in no event
later than 2 Business Days following the receipt by a Responsible Officer of a
copy of such Letter of Credit or amendment provided by the Administrative Agent
or the applicable L/C Issuer. The Company shall be conclusively deemed to have
waived any such claim against the applicable L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuers. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Company’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Company may have a claim against the applicable L/C Issuer,
and the applicable L/C Issuer may be liable to the Company, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by the
applicable L/C Issuer’s willful misconduct or gross negligence or the applicable
L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount then available to be drawn under such Letter of Credit; provided that any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which neither the Company nor such
Defaulting Lender has provided Cash Collateral satisfactory to the applicable
L/C Issuer pursuant to this Section 2.03 or 2.16 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.17(a)(iv), with the balance of
such fee, if any, payable to the applicable L/C Issuer for its own

 

49



--------------------------------------------------------------------------------

account. For purposes of computing the Letter of Credit Fee, the daily amount
available to be drawn under any Letter of Credit, shall be determined without
regard to Section 1.09. Letter of Credit Fees shall be (i) due and payable on
the tenth Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit (or in the case of the Existing Letters of Credit, after
the end of March, 2015), on the Letter of Credit Expiration Date and thereafter
on demand and (ii) computed on a quarterly basis in arrears. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to the applicable L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit, at the rate
per annum specified in the Fee Letter of the applicable institution acting as a
L/C Issuer or as otherwise agreed between such L/C Issuer and the Company,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit (or in
the case of the Existing Letters of Credit, after the end of March, 2015), on
the Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing fees payable in respect of Letters of Credit described in this
subsection, the amount of such Letter of Credit shall be determined without
regard to Section 1.09. In addition, the Company shall pay directly to the
applicable L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the applicable L/C Issuer relating to letters of credit as from time
to time in effect and charged to its customers generally. Such customary fees
and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Cash Collateral Event. Without limiting Section 2.16, if the Administrative
Agent notifies the Company at any time that the Outstanding Amount of all L/C
Obligations that are not Cash Collateralized by the Company or another Borrower
at such time exceeds 105% of the Letter of Credit Sublimit then in effect, then,
within two Business Days after receipt of such notice, the Company shall Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations that are not Cash Collateralized by
the Company or another Borrower exceeds the Letter of Credit Sublimit. The
Administrative Agent may, at any time and from time to time after the initial
deposit of Cash Collateral, request that additional Cash Collateral be provided
in order to protect against the results of exchange rate fluctuations. All such
Cash Collateral shall be granted, provided and maintained in accordance with
Section 2.16.

(l) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Company
shall be obligated to reimburse, or to cause the applicable Restricted
Subsidiary to reimburse, the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Company and that the Company’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

 

50



--------------------------------------------------------------------------------

(m) Additional L/C Issuers. In addition to Wells Fargo and each L/C Issuer
listed on the signature pages hereto as an “L/C Issuer,” the Company may from
time to time, with notice to the Lenders and the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) and the
applicable Lender being so appointed, appoint additional Lenders to be L/C
Issuers hereunder; provided that the total number of L/C Issuers at any time
shall not exceed four. Upon the appointment of a Lender as an L/C Issuer
hereunder such Person shall become vested with all the rights, powers,
privileges and duties of an L/C Issuer hereunder.

(n) Removal of L/C Issuers. The Company may at any time remove any Lender from
its role as an L/C Issuer hereunder upon not less than 30 days prior notice to
such L/C Issuer (or such shorter period of time as may be acceptable to such L/C
Issuer); provided that such removed L/C Issuer shall retain all the rights,
powers, privileges and duties of a L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its removal as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Without limiting the
foregoing, upon the removal of a Lender as an L/C Issuer hereunder, the Company
may, or at the request of such removed L/C Issuer the Company shall use
commercially reasonable efforts to, arrange for either one or more of the other
L/C Issuers to issue Letters of Credit hereunder or another Person to issue a
letter of credit or other agreement outside the terms and provisions of this
Agreement in substitution for the Letters of Credit, if any, issued by such
removed L/C Issuer and outstanding at the time of such removal, or make other
arrangements satisfactory to the removed L/C Issuer to effectively cause another
L/C Issuer to assume the obligations of the removed L/C Issuer with respect to
any such Letters of Credit.

(o) Reporting of Letter of Credit Information. At any time that there is more
than one L/C Issuer, then (i) on the last Business Day of each calendar month,
(ii) on each date that a Letter of Credit is amended, terminated or otherwise
expires, (iii) on each date that an L/C Credit Extension occurs with respect to
any Letter of Credit, and (iv) upon the request of the Administrative Agent,
each L/C Issuer (or, in the case of part (ii), (iii) or (iv), the applicable L/C
Issuer) shall deliver to the Administrative Agent a report setting forth in form
and detail reasonably satisfactory to the Administrative Agent information
(including, without limitation, any reimbursement, Cash Collateral, or
termination in respect of Letters of Credit issued by such L/C Issuer) with
respect to each Letter of Credit issued by such L/C Issuer that is outstanding
hereunder. In addition, each L/C Issuer shall provide notice to the
Administrative Agent of its L/C Issuer Sublimit, or any change thereto, promptly
upon its becoming a L/C Issuer or making any change to its L/C Issuer Sublimit.
No failure on the part of any L/C Issuer to provide such information pursuant to
this Section 2.03(o) shall limit the obligation of the Company or any Lender
hereunder with respect to its reimbursement and participation obligations,
respectively, pursuant to this Section 2.03.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans (i) to the Company, in Dollars
(each such loan to the Company, a “Domestic Swing Line Loan”) and (ii) in
Dollars, Euros, Sterling or another Alternative Currency approved for such
purpose by the Swing Line Lender pursuant to Section 1.06 to any Specified
Foreign Borrower (each such loan to any Specified Foreign Borrower, a “Foreign
Swing Line Loan” and, collectively with the Domestic Swing Line Loans, the
“Swing Line Loans”) from time to time on any Business Day during the
Availability Period of the Swing Line Lender; provided that (x) after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
amount of the Facility, (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, (iii) the Outstanding Amount of the

 

51



--------------------------------------------------------------------------------

Swing Line Loans shall not exceed the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Applicable Percentage
of the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment and (iv) in the case of any Foreign Swing Line Loan, the Outstanding
Amount of Loans made to all of the Foreign Borrowers shall not exceed the
Maximum Foreign Borrower Sublimit and the Outstanding Amount of all Loans made
to each Foreign Borrower shall not exceed the Foreign Borrower Sublimit
applicable to such Foreign Borrower, and (y) the Swing Line Lender shall not be
under any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure (after giving
effect to Section 2.17(a)(iv)). Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04;
provided, further, that neither the Company nor any Specified Foreign Borrower
shall use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Each Swing Line Loan shall bear interest as set forth in
Section 2.08. Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

(b) Borrowing Procedures.

(i) Domestic Swing Line Loans. Each Swing Line Borrowing of a Domestic Swing
Line Loan shall be made upon the Company’s notice to the Swing Line Lender and
the Administrative Agent (at the Administrative Agent’s Office with respect to
Dollars), which may be given by telephone. Each such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 3:00 p.m. on
the requested borrowing date, and shall specify (A) the amount to be borrowed,
which shall be a minimum of $100,000 and (B) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 4:00 p.m. on the date of the proposed Swing Line Borrowing of
Domestic Swing Line Loans (x) directing the Swing Line Lender not to make such
Domestic Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (y) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 5:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Domestic Swing Line Loan available to the
Company.

(ii) Foreign Swing Line Loans. Each Swing Line Borrowing of a Foreign Swing Line
Loan shall be made upon the applicable Specified Foreign Borrower’s delivery of
a written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Specified Foreign Borrower (delivered at
the Administrative Agent’s Office with respect to the requested currency of such
Foreign Swing Line Loan). Each such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 10:00 a.m. (London time) on
the requested borrowing date, and shall specify (A) the amount to be borrowed,

 

52



--------------------------------------------------------------------------------

which shall be in a minimum of the Alternative Currency Equivalent of $500,000,
(B) the currency of the Foreign Swing Line Loans to be borrowed, (C) the name of
the applicable Specified Foreign Borrower, and (D) the requested borrowing date,
which shall be a Business Day. Unless the Swing Line Lender has received notice
from the Administrative Agent (including at the request of any Lender) prior to
11:00 a.m. (London time) on the date of the proposed Swing Line Borrowing
(1) directing the Swing Line Lender not to make such Foreign Swing Line Loan as
a result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (2) that one or more of the applicable conditions
specified in Article IV is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 12:00 p.m. (London
time) on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Foreign Swing Line Loan available to the applicable Specified
Foreign Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company or the applicable Specified Foreign Borrower (each of
which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make (x) a Base Rate Loan, in respect of Domestic
Swing Line Loans and (y) a Eurocurrency Rate Loan, in respect of Foreign Swing
Line Loans, in each case, in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans or Eurocurrency
Rate Loans, as applicable, but subject to the unutilized portion of the Facility
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Company with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Regardless of the
currency of the original Swing Line Loans being refinanced, each Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Committed Loan Notice available to the Administrative Agent solely in
Dollars and in Same Day Funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 3:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan or Eurocurrency Rate Loan, as applicable, to the Company or to the
applicable Specified Foreign Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans or Eurocurrency Rate Loans, as applicable, submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative

 

53



--------------------------------------------------------------------------------

Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Swing Line Lender in connection with
the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or funded participation
in the relevant Swing Line Loan, as the case may be. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv) Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company (on behalf of the applicable Specified
Foreign Borrower, if applicable) for interest on the Swing Line Loans. Until a
Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing Line
Loan, interest in respect of such Lender’s Applicable Percentage shall be solely
for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company or the applicable
Specified Foreign Borrower shall make all payments of principal and interest in
respect of the Swing Line Loans directly to the Swing Line Lender.

 

54



--------------------------------------------------------------------------------

2.05 Prepayments.

(a) Each Borrower may, upon notice from the Company to the Administrative Agent,
at any time or from time to time voluntarily prepay Revolving Credit Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Revolving Credit Loans denominated in Special Notice Currencies
(including, without limitation, Australian Dollars)) prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies, and
(C) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of the applicable Alternative Currency
Equivalent of $5,000,000 or a whole multiple of the applicable Alternative
Currency Equivalent of $1,000,000 in excess thereof; and (iv) any prepayment of
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Appropriate Lender’s
ratable portion of such prepayment (based on such Appropriate Lender’s
Applicable Percentage of such prepayment). If such notice is given by the
Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.17, each such prepayment
shall be paid to the Appropriate Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.

(b) The Company or the applicable Specified Foreign Borrower may, upon notice to
the Swing Line Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than (A) in the
case of Domestic Swing Line Loans, 1:00 p.m. on the date of the prepayment and
(B) in the case of Foreign Swing Line Loans, 10:00 a.m. (London time) on the
date that is one Business Day prior to the date of such prepayment and (ii) any
such prepayment shall be in a minimum principal amount (A) $100,000, in the case
of Domestic Swing Line Loans and (B) the applicable Alternative Currency
Equivalent of $500,000, in the case of Foreign Swing Line Loans. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(c) If the Administrative Agent notifies the Company at any time that the Total
Outstandings that are not Cash Collateralized by the Company or another Borrower
at such time exceed an amount equal to 105% of the amount of the Facility then
in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Revolving Credit Loans and/or the Company shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment or Cash Collateralization to
an amount not to exceed 100% of the amount of the Facility then in effect;
provided, however, that, subject to the provisions of Section 2.03(k), the
Company shall not be required to Cash Collateralize the L/C Obligations pursuant
to this Section 2.05(c) unless after the prepayment in full of the Revolving
Credit Loans the Total Outstandings exceed the amount of the Facility then in
effect. The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.

 

55



--------------------------------------------------------------------------------

(d) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Swing Line Loans that are not Cash Collateralized by
the Company or another Borrower made to the Borrowers at such time exceeds an
amount equal to 105% of the Swing Line Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrowers shall prepay the Swing
Line Loans in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Swing Line
Sublimit.

(e) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Revolving Credit Loans made to Foreign Borrowers at
such time exceeds an amount equal to 105% of the Maximum Foreign Borrower
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Foreign Borrowers shall prepay Revolving Credit Loans made to them
in an aggregate amount sufficient to reduce such Outstanding Amount of such
Loans as of such date of payment to an amount not to exceed 100% of the Maximum
Foreign Borrower Sublimit.

(f) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Revolving Credit Loans made to a Foreign Borrower at
such time exceeds an amount equal to 105% of the Foreign Borrower Sublimit
applicable to such Foreign Borrower, then, within two Business Days after
receipt of such notice, such Foreign Borrower shall prepay Revolving Credit
Loans made to it in an aggregate amount sufficient to reduce such Outstanding
Amount of such Loans as of such date of payment to an amount not to exceed 100%
of the Foreign Borrower Sublimit applicable to such Foreign Borrower.

2.06 Termination or Reduction of Commitments.

(a) Optional. The Company may, upon notice to the Administrative Agent,
terminate the Facility, or from time to time permanently reduce the Facility;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Company shall not terminate or reduce the Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the amount of the Facility, and (iv) if, after giving effect to any
reduction of the Facility, the Letter of Credit Sublimit, the Maximum Foreign
Borrower Sublimit, any Foreign Borrower Sublimit or the Swing Line Sublimit
exceeds the amount of the Facility, such Sublimit shall be automatically reduced
by the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Facility. Any
reduction of the Facility shall be applied to the Commitment of each Lender
according to its Applicable Percentage (without giving effect to any adjustments
under Section 2.17). All fees accrued until the effective date of any
termination of the Facility shall be paid on the effective date of such
termination.

(b) Mandatory. The Commitment of each Lender shall automatically terminate on
the Maturity Date applicable to such Lender as provided in Section 2.19.

2.07 Repayment of Loans.

(a) Revolving Credit Loans. Each Borrower shall repay to each Lender on the
Maturity Date applicable to such Lender the aggregate principal amount of
Revolving Credit Loans made to such Borrower by such Lender and outstanding on
such date.

 

56



--------------------------------------------------------------------------------

(b) Swing Line Loans. The Company or the applicable Specified Foreign Borrower
shall repay each Swing Line Loan made to the Company or such Specified Foreign
Borrower, as applicable, on the earlier to occur of (i) the date ten Business
Days after such Loan is made and (ii) the Maturity Date applicable to the Swing
Line Lender.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate
applicable to the Alternative Currency in which such Eurocurrency Rate Loan is
denominated for such Interest Period plus the Applicable Rate; (ii) each Loan
denominated in Dollars and made to the Company as a Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; (iii) each Domestic Swing Line Loan shall, at the option of the Company,
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to (A) the Base Rate plus the
Applicable Rate for Base Rate Loans or (B) the Eurocurrency Rate plus the
Applicable Rate for Eurocurrency Rate Loans and (iv) each Foreign Swing Line
Loan shall bear interest at the Overnight Rate plus the Applicable Rate for
Eurocurrency Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations that
are not Cash Collateralized by the Company or another Borrower, subject to
adjustment as provided in Section 2.17. For the avoidance of doubt, Swing Line
Loans will not be considered outstanding Loans for

 

57



--------------------------------------------------------------------------------

purposes of calculating the commitment fee. The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the tenth Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the end of March, 2015, and on the last day of the Availability Period of each
Lender. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees

(i) The Company shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans determined by reference to
the Prime Rate shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Revolving Credit Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. For purposes of disclosure pursuant to the Interest Act (Canada), the
annual rates of interest or fees to which the rates of interest or fees provided
in this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of a 360 or 365 day year or any other
period of time less than a calendar year) are equivalent are the rates so
determined multiplied by the actual number of days in the applicable calendar
year and divided by 360 or 365 or such other period of time as the case may be.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent (or, if applicable, the
Swing Line Lender or applicable L/C Issuer) of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Company shall immediately and retroactively be obligated to pay
to the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuers, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative

 

58



--------------------------------------------------------------------------------

Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The Company’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder for a period of
thirty (30) days after the date of the public filing of the Company’s annual
audited financial statements that include the period during which such
termination and repayment occurred.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender and each L/C Issuer shall be
evidenced by one or more accounts or records maintained by such Lender or such
L/C Issuer and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
or such L/C Issuer shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders or such L/C Issuer to the Borrowers
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any L/C Issuer and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) its Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by any Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Revolving Credit Loans denominated in an
Alternative Currency and Foreign Swing Line Loans, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders (including without limitation, the Swing Line Lender) to
which such payment is owed, at the applicable Administrative Agent’s Office in
Dollars and in Same Day Funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Revolving Credit
Loans denominated in an Alternative Currency and Foreign Swing Line Loans shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each
Appropriate Lender its Applicable Percentage (or other applicable share as
provided herein) of such payment in like

 

59



--------------------------------------------------------------------------------

funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent (i) after 2:00 p.m., in the case of
payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the immediately following Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the immediately following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate otherwise applicable to
the Loans comprising such Borrowing. If such Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to such Borrower the amount of
such interest paid by such Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Revolving Credit Loan included in such
Borrowing. Any payment by such Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that a Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

(iii) Payments in Other Currencies. To the extent that the Administrative Agent
receives funds for application to the amounts owing by any Borrower under or in
respect of this Agreement or any Note in currencies other than the currency or
currencies required to enable the Administrative Agent to distribute funds to
the Lenders in accordance with the terms of this

 

60



--------------------------------------------------------------------------------

Section 2.12, the Administrative Agent shall be entitled to convert or exchange
such funds into Dollars or into an Alternative Currency or from Dollars to an
Alternative Currency or from an Alternative Currency to Dollars, as the case may
be, to the extent necessary to enable the Administrative Agent to distribute
such funds in accordance with the terms of this Section 2.12, provided that the
Borrowers and each of the Lenders hereby agree that the Administrative Agent
shall not be liable or responsible for any loss, cost or expense suffered by the
Borrowers or such Lender as a result of any conversion or exchange of currencies
effected pursuant to this clause (iii) or as a result of the failure of the
Administrative Agent to effect any such conversion or exchange; and provided
further that the Borrowers agree to indemnify the Administrative Agent and each
Lender, and hold the Administrative Agent and each Lender harmless, for any and
all losses, costs and expenses incurred by the Administrative Agent or any
Lender for any conversion or exchange of currencies (or the failure to convert
or exchange any currencies) in accordance with this clause (iii) save to the
extent that it is found in a final nonappealable judgment of a court of
competent jurisdiction that such loss, cost or expense resulted from the gross
negligence or willful misconduct of the Administrative Agent or such Lender.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the applicable Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

61



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16 or Section 6.16, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to the
Company or any Subsidiary or Affiliate thereof (as to which the provisions of
this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Designated Borrowers; Agency of Company for Designated Borrowers.

(a) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any Wholly
Owned Domestic Subsidiary of the Company that is a Restricted Subsidiary (an
“Domestic Applicant Borrower”) as a Designated Domestic Borrower to receive
Revolving Credit Loans and Domestic Swing Line Loans hereunder by delivering to
the Administrative Agent (which shall promptly deliver counterparts thereof to
each Lender) a duly executed notice and agreement in substantially the form of
Exhibit G-1 (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Domestic Applicant
Borrower becoming entitled to utilize the credit facilities provided for herein
the Administrative Agent shall have received on behalf of the Lenders (i) such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their sole discretion, (ii) documentation and information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act, to the extent such documentation or information is requested by the
Administrative Agent on behalf of the Lenders and (iii) Notes signed by such new
Borrowers to the extent any Lenders so require. Within one (1) Business Day
following the Administrative Agent’s receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and other documents or information,
the Administrative Agent shall send a notice in substantially the form of
Exhibit G-2 (a “Designated Borrower Notice”) to the Company and the Lenders
specifying that the Domestic Applicant Borrower shall constitute a “Designated
Domestic Borrower” for purposes hereof, whereupon each of the Lenders agrees to
permit such Designated Domestic Borrower to receive Revolving Credit Loans
hereunder, and the Swing Line Lender agrees to permit such Designated Domestic
Borrower to receive Domestic Swing Line Loans hereunder, in each case, on the
terms and conditions set forth herein, and each of the parties agrees that such
Designated Domestic Borrower otherwise shall be a Domestic Borrower and a
Borrower for all purposes of this Agreement; provided that no Committed Loan
Notice or Letter of Credit Application may be submitted by or on behalf of such
Designated Domestic Borrower until the date five Business Days after the date
such notice is delivered. Each Designated Domestic Borrower shall comply with
Section 6.14 (in each case, within the timeframe provided therein) and shall
take all such actions and provide such documentation as reasonably requested by
the Administrative Agent in order for such Designated Domestic Borrower to
become a Domestic Guarantor.

 

62



--------------------------------------------------------------------------------

(b) Subject to Section 6.14(c), the Company may at any time, upon not less than
15 Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any Wholly Owned Foreign Subsidiary of the Company that
is a Restricted Subsidiary (an “Foreign Applicant Borrower”) as a Designated
Foreign Borrower to receive Revolving Credit Loans and Foreign Swing Line Loans
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed Designated Borrower
Request and Assumption Agreement, which shall include a proposed Foreign
Borrower Sublimit to be applicable to such Foreign Applicant Borrower. The
parties hereto acknowledge and agree that prior to any Foreign Applicant
Borrower becoming entitled to utilize the credit facilities provided for herein
(i)(A) the Administrative Agent shall have received on behalf of the Lenders
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Lenders in their sole discretion,
(B) documentation and information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act, to the extent such documentation
or information is requested by the Administrative Agent on behalf of the Lenders
and (C) Notes signed by such new Borrowers to the extent any Lenders so require,
and (ii) each Lender shall have met all necessary regulatory and licensing
requirements and internal policy requirements and shall be legally permitted to
make loans in the jurisdiction in which such Foreign Applicant Borrower is
organized. If the Administrative Agent and each of the Lenders agree (such
approval to be in the sole discretion of each of the Administrative Agent and
each Lender) that an Foreign Applicant Borrower shall be entitled to be a
Borrower and a Foreign Borrower and to receive Revolving Credit Loans and
Foreign Swing Line Loans hereunder in an aggregate amount not to exceed the
Foreign Borrower Sublimit to be applicable to such Foreign Borrower, then within
one (1) Business Day following the Administrative Agent’s receipt of all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send Designated
Borrower Notice to the Company and the Lenders specifying that the Foreign
Applicant Borrower shall constitute a Designated Foreign Borrower for purposes
hereof, whereupon each of the Lenders agrees to permit such Designated Foreign
Borrower to receive Revolving Credit Loans hereunder, and the Swing Line Lender
agrees to permit such Designated Foreign Borrower to receive Foreign Swing Line
Loans hereunder, in each case, on the terms and conditions set forth herein, and
each of the parties agrees that such Designated Foreign Borrower otherwise shall
be a Foreign Borrower and a Borrower for all purposes of this Agreement;
provided that no Committed Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Designated Foreign Borrower until the date
five Business Days after the date such notice is delivered; provided further,
that the Lenders agree that, if at the time of designation, such Foreign
Applicant Borrower is organized under the Laws of a jurisdiction in which a
then-existing Foreign Borrower is organized, such Foreign Applicant Borrower may
become a “Designated Foreign Borrower” pursuant hereto (subject to satisfaction
of the other conditions set forth in this Section 2.14) without any requirement
of further consent from the Lenders (but subject to satisfaction of the
requirements in clause (i) of the immediately preceding sentence). Each
Designated Foreign Borrower shall comply with Section 6.14 (in each case, within
the timeframe provided therein) and shall take all such actions and provide such
documentation as reasonably requested by the Administrative Agent in order for
such Designated Foreign Borrower to become a Foreign Guarantor.

(c) The Obligations of all Domestic Obligors (including each Designated Domestic
Borrower) shall be joint and several as among the Domestic Obligors. The Foreign
Obligations of all Foreign Obligors (including each Designated Foreign Borrower)
shall be joint and several as among the Loan Parties.

 

63



--------------------------------------------------------------------------------

(d) Each Borrower, including each Foreign Subsidiary and each Domestic
Subsidiary of the Company that becomes a “Designated Borrower” after the
Restatement Effective Date pursuant to this Section 2.14, hereby irrevocably
appoints the Company as its agent for all purposes relevant to this Agreement
and each of the other Loan Documents, including (i) the giving and receipt of
notices, (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Revolving Credit Loans or Swing Line Loans made
by the Lenders or the Swing Line Lender, as applicable, to any Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken by only the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Borrower.

2.15 Increase in Commitments.

(a) Request for Increase. The Borrowers may from time to time, request by notice
to the Administrative Agent an increase in the Facility (each, an “Incremental
Increase”); provided that (i) the principal amount for all such Incremental
Increases in the aggregate since the Restatement Effective Date (including the
then requested Incremental Increase) shall not exceed $600,000,000, (ii) any
such request for an Incremental Increase shall be in a minimum amount of
$75,000,000 (or a lesser amount in the event such amount represents all
remaining availability under this Section), (iii) no Incremental Increase shall
(A) increase the Letter of Credit Sublimit without the consent of each L/C
Issuer whose obligation to issue Letters of Credit is not subject to an L/C
Issuer Sublimit, (B) increase the Swing Line Sublimit without the consent of the
Swing Line Lender, (C) increase the Maximum Foreign Borrower Sublimit by more
than two-thirds of the amount of such Incremental Increase, or (D) increase the
Foreign Borrower Sublimit of any Foreign Borrower, and (iv) each Incremental
Increase shall constitute Obligations hereunder and shall be guaranteed pursuant
to the Guaranties, if any, on a pari passu basis with the other Obligations
hereunder.

(b) Process for Increase. Incremental Increases may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section 2.15 and otherwise on terms reasonably acceptable to the
Administrative Agent, or by any other Person that qualifies as an Eligible
Assignee (each such other Person, an “Additional Commitment Lender”) pursuant to
a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent; provided that (i) the Administrative Agent shall have
consented (in each case, such consent not to be unreasonably withheld) to each
such Lender or proposed Additional Commitment Lender providing such Incremental
Increase and (ii) in the case of any Incremental Increase, each L/C Issuer and
the Swing Line Lender shall have consented (in each case, such consent not to be
unreasonably withheld) to each such Lender or proposed Additional Commitment
Lender providing such Incremental Increase if such consent by the L/C Issuers or
the Swing Line Lender, as the case may be, would be required under
Section 10.06(b) for an assignment of Revolving Credit Loans or Commitments to
such Lender or proposed Additional Commitment Lender. No Lender shall have any
obligation to increase its Commitment, and no consent of any Lender, other than
the Lenders agreeing to provide any portion of an Incremental Increase, shall be
required to effectuate such Incremental Increase.

(c) Effective Date and Allocations. The Administrative Agent and the Company
shall determine the effective date of any Incremental Increase (the “Increase
Effective Date”) and the final allocations therefor. The Administrative Agent
shall promptly notify the Company and the Lenders of the final allocation of
such Incremental Increase and the Increase Effective Date.

 

64



--------------------------------------------------------------------------------

(d) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party (excluding the Foreign Borrowers and the Foreign Guarantors, if
any, if the Maximum Foreign Borrower Sublimit is not being increased) dated as
of the Increase Effective Date signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Incremental Increase, (ii) in the case of the
Borrowers, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clause (a) of Section 6.01, (B) no Default exists and is continuing
and (C) the Company and its Restricted Subsidiaries are in pro forma compliance
with each of the financial covenants contained in Section 7.12. Each Incremental
Increase shall have the same terms as the outstanding Revolving Credit Loans and
be part of the existing revolving credit facilities hereunder. Upon each
Incremental Increase (x) each Lender having a Commitment immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Incremental Increase (each,
an “Incremental Increase Lender”) in respect of such increase, and each such
Incremental Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swing Line Loans, will, in each
case, equal each Lender’s Applicable Percentage (after giving effect to such
increase in the Facility) and (y) if, on the date of such increase there are any
Revolving Credit Loans outstanding, such Revolving Credit Loans shall, on or
prior to the effectiveness of such Incremental Increase, be prepaid from the
proceeds of additional Revolving Credit Loans made hereunder (reflecting such
increase in the Facility), which prepayment shall be accompanied by any amounts
required to be paid pursuant to Section 3.05 to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable
Percentages arising from such Incremental Increase.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.16 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the applicable L/C Issuer if, as of the date seven days prior to the Maturity
Date then applicable to such L/C Issuer, any L/C Obligation owing to such L/C
Issuer for any reason remains outstanding and has not been Cash Collateralized
as an Extended Letter of Credit pursuant to Section 6.16, the Company shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations owing to such L/C Issuer. At any time that there shall exist any
Lender that is a Defaulting Lender, no later than one (1) Business Day following
the demand of the Administrative Agent, any L/C Issuer or the Swing Line Lender,
the Company shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Wells Fargo. The Company, and to the
extent provided by any Lender, such Lender, hereby grants to (and

 

65



--------------------------------------------------------------------------------

subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant to this Agreement, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.16(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent for the benefit of the Administrative Agent,
the L/C Issuers and the Lenders (including the Swing Line Lender) as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the Company
or the relevant Lender that is a Defaulting Lender will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17, 6.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Lender that is a Defaulting
Lender, any interest accrued on such obligation) and other obligations for which
the Cash Collateral was so provided, prior to any other application of such
property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided that (x) Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the applicable L/C Issuer or Swing Line Lender, as applicable, may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to a L/C Issuer or Swing Line Lender
hereunder; third, if so determined by the Administrative Agent or requested by
the applicable L/C Issuer or Swing Line

 

66



--------------------------------------------------------------------------------

Lender, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Company may request (so long as no Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the other Lenders
(including any L/C Issuer or Swing Line Lender) as a result of any judgment of a
court of competent jurisdiction obtained by any Lender (including any L/C Issuer
or Swing Line Lender) against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to any of the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by any of the Borrowers against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which a Lender is a Defaulting Lender, for purposes of computing
the amount of the obligation of each Lender that is a non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
such non-Defaulting Lender shall be computed without giving effect to the
Commitment of that Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default exists; and (ii) the aggregate obligation of each
Lender that is a non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-defaulting Lender
minus (2) the aggregate Outstanding Amount of the Revolving Credit Loans of that
Lender. No reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the Swing
Line Lender and each L/C Issuer, agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the other Lenders,

 

67



--------------------------------------------------------------------------------

whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
the funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.18 Designation of Unrestricted and Restricted Subsidiaries. The Company may,
at any time after the Restatement Effective Date and upon written notice to the
Administrative Agent:

(a) designate any Foreign Subsidiary as an Unrestricted Subsidiary; provided
that:

(i) such Foreign Subsidiary has no Indebtedness that is recourse to, Guaranteed
by, or secured by a Lien on the assets of, the Company or any of its Restricted
Subsidiaries;

(ii) the Company and its Restricted Subsidiaries are in pro forma compliance
with each of the covenants in Section 7.12, immediately before and immediately
after giving effect to such designation;

(iii) both at the time of and immediately after giving pro forma effect to such
designation (1) the Company and its Restricted Subsidiaries are in compliance
with each of the covenants set forth in Section 7.12 and (2) the Consolidated
Net Leverage Ratio is not greater than 3.50 to 1.00; and

(iv) no Foreign Subsidiary may be so designated unless each of its direct and
indirect Subsidiaries satisfies each of the requirements in clauses (i) through
(iii) of this Section 2.18(a); and

(b) designate any Unrestricted Subsidiary as a Restricted Subsidiary so long as
(i) no Default shall have occurred and be continuing at the time of such
re-designation or would result therefrom, (ii) the Company and its Restricted
Subsidiaries are in pro forma compliance with each of the covenants set forth in
Section 7.12 both immediately before and immediately after giving effect to such
re-designation and (iii) at the time of such designation all Indebtedness of
such Subsidiary shall be permitted pursuant to one or more applicable exceptions
to the limitations on Indebtedness contained in Section 7.03.

Any Foreign Subsidiary that is not designated as an Unrestricted Subsidiary
shall be a Restricted Subsidiary for all purposes in this Agreement and the
other Loan Documents. Any designation of a Foreign Subsidiary as an Unrestricted
Subsidiary or a Restricted Subsidiary shall (x) be deemed a representation and
warranty by the Company that each of the requirements in clause (a) or (b) of
this Section, as applicable, are satisfied in all respects and (y) with respect
to any designation of an Unrestricted Subsidiary, also serve as an effective
designation of each of its Subsidiaries as Unrestricted Subsidiaries for
purposes of this Agreement and the other Loan Documents.

2.19 Extension of Maturity Date.

(a) Extension Request. The Company may, at least 45 days but not more than 60
days prior to the first and second anniversary of the Restatement Effective
Date, by written notice to the

 

68



--------------------------------------------------------------------------------

Administrative Agent, request that each Lender extend (each such date on which
such extension occurs, an “Extension Date”) its Maturity Date to the date that
is one year after the Maturity Date then in effect for such Lender (such
Lender’s “Existing Maturity Date”). The Administrative Agent shall promptly
notify each Lender of such request, and each Lender shall in turn, in its sole
discretion, not later than the date (the “Lender Notice Date”) that is 20 days
prior to such anniversary date, notify the Company and the Administrative Agent
in writing as to whether such Lender will consent to such extension (each Lender
that determines to so extend its Maturity Date, an “Extending Lender”).

(b) Non-Extending Lenders. Each Lender that determines not to so extend its
Maturity Date (a “Non-Extending Lender”) shall notify the Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Lender Notice Date), and any Lender that fails to notify the Company and the
Administrative Agent of its election to agree to such an extension on or before
the Lender Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree, and it is understood and agreed that no Lender shall have
any obligation whatsoever to agree to any request made by the Company for
extension of its Maturity Date.

(c) Notice of Lender Determinations. The Administrative Agent shall notify the
Company not later than 15 days prior to the applicable anniversary date of each
Lender’s determination under this Section.

(d) Replacement of Non-Extending Lenders. The Company shall have the right, but
shall not be obligated, on or before the applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with one or more
financial institutions (each, an “Additional Extension Lender”) in accordance
with Section 10.13. Each such Additional Extension Lender shall, effective on or
before the Maturity Date for such Non-Extending Lender, assume a Commitment
(and, if any such Additional Extension Lender is already a Lender, its
Commitment shall be in addition to such Lender’s Commitment hereunder on such
effective date). Prior to any Non-Extending Lender being replaced by one or more
Additional Extension Lenders pursuant hereto, such Non-Extending Lender may by
written notice to the Administrative Agent and the Company (which notice shall
set forth such Lender’s requested new Maturity Date), request (a “Non-Extending
Lender Request”) that the Company agree that such Non-Extending Lender may
become an Extending Lender. The Company may, in its sole discretion, agree that
such Non-Extending Lender may become an Extending Lender, such agreement to be
evidenced by a written notice from the Company to the Administrative Agent and
such Non-Extending Lender given within 5 Business Days of receipt by the Company
of the applicable Non-Extending Lender Request. If the Company shall fail to
provide such a notice within the prescribed time period, then the Company shall
be deemed not to have agreed to permit such Non-Extending Lender to become an
Extending Lender.

(e) The Administrative Agent may effect such amendments to this Agreement as are
reasonably necessary to provide for any such extensions with the consent of the
Company but without the consent of any other Lenders.

(f) Required Lenders. If (and only if) the total of the Commitments of the
Lenders that have agreed to extend their Maturity Date is more than 50% of the
aggregate amount of the Commitments in effect immediately prior to the
applicable Extension Date, then, effective as of the applicable Extension Date,
the Maturity Date of each Extending Lender and of each Additional Extension
Lender shall be extended to the date that is one year after the Existing
Maturity Date applicable to such Lender (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the immediately
preceding Business Day), and each Additional Extension Lender that is not
already a Lender shall thereupon become a “Lender” for all purposes of this
Agreement and shall be bound by the provisions of this Agreement as a Lender
hereunder and shall have the obligations of a Lender hereunder.

 

69



--------------------------------------------------------------------------------

(g) Other Conditions to Extension. Notwithstanding the foregoing, (x) no more
than two extensions of the Maturity Date shall be permitted hereunder (and not
more than one such extension may be requested during any nine-month period) and
(y) any extension of any Maturity Date pursuant to this Section 2.19 shall not
be effective with respect to any Extending Lender or Additional Extension Lender
unless:

(i) there shall exist no Default or Event of Default on the applicable Extension
Date and immediately after giving effect thereto;

(ii) the representations and warranties made by the Borrowers contained herein
shall be true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) with the same effect as
though such representations and warranties had been made on and as of the date
of such extension (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date) and except that for purposes of this
Section 2.19(g), the representations and warranties contained in subsection
(a) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clause (a) of Section 6.01; and

(iii) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Company (A) certifying the accuracy of the foregoing
clauses (i) and (ii) and (B) certifying and attaching the resolutions adopted by
the Borrowers approving or consenting to such extension.

(h) Payment to Non-Extending Lenders. On the Maturity Date of each Non-Extending
Lender, (i) the Commitment of each Non-Extending Lender shall automatically
terminate and (ii) each applicable Borrower shall repay such Non-Extending
Lender the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it under the Loan
Documents (including any amounts required pursuant to Section 3.05), and after
giving effect thereto shall prepay any Loans outstanding on such date to the
extent necessary to keep outstanding Loans ratable with any revised Applicable
Percentage of the respective Lenders effective as of such date, and the
Administrative Agent shall administer any necessary reallocation of the Total
Outstandings (without regard to any minimum borrowing, pro rata borrowing and/or
pro rata payment requirements contained elsewhere in this Agreement).

(i) This Section shall supersede any provisions in Section 10.01 to the
contrary.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Defined Terms. For purposes of this Section 3.01, the term “Lender” includes
any L/C Issuer and any reference to “applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then

 

70



--------------------------------------------------------------------------------

the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Loan Parties. Each Loan Party shall timely pay
to the relevant Governmental Authority in accordance with applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes. All payments to be made by the Loan Parties under or in
connection with the Loan Documents have been calculated without regard to
Indirect Tax. If all or part of any such payment is the consideration for a
taxable supply or chargeable with Indirect Tax and if the Administrative Agent
or any other Lender Party is liable to pay such Indirect Tax to the relevant
Governmental Authority then (i) the Administrative Agent or such Lender Party,
as applicable, shall promptly provide to the applicable Loan Party a tax invoice
complying with the relevant law relating to such Indirect Tax, and (ii) when the
applicable Loan Party makes the payment it must pay to the Administrative Agent
or the applicable Lender Party, as the case may be, an additional amount equal
to that payment (or part) multiplied by the appropriate rate of Indirect Tax as
set forth in such invoice. Where a Loan Document requires a Loan Party to
reimburse any Lender Party for any costs or expenses and such Lender Party
incurs Indirect Tax in respect of such costs or expenses, then such Lender Party
will promptly provide to the applicable Loan Party a tax invoice complying with
the relevant law relating to that Indirect Tax and such Loan Party shall
promptly pay to such Lender Party the amount of such Indirect Tax set forth in
such invoice. The obligations of the Loan Parties to pay, reimburse or indemnify
the Lender Parties in respect of Indirect Taxes shall be governed solely by the
provisions of this subsection (c) (excluding the first sentence hereof).

(d) Indemnification by the Loan Parties. Each Loan Party shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted by such Loan Party from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to such Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
applicable Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of each such Loan
Party to do so), (ii) any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.01, such
Loan Party shall deliver to the

 

71



--------------------------------------------------------------------------------

Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the case of a Borrower
that is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company on behalf of such Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company on behalf of such Borrower
or the Administrative Agent), whichever of the following is applicable:

 

  (1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

  (2) executed copies of IRS Form W-8ECI;

 

  (3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender

 

72



--------------------------------------------------------------------------------

  is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

  (4) to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket

 

73



--------------------------------------------------------------------------------

expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (h) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection (h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this subsection (h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Restatement Effective Date, the Company and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(j) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all Obligations
under any Loan Document.

3.02 Illegality. If (x) any Lender in good faith determines (which such
determination shall, absent manifest error, be final and conclusive and binding
upon all parties) that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to issue, make, maintain or fund any Credit Extension (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, or (y) any Alternative Currency becomes no longer
freely transferable and convertible into Dollars, then, on notice thereof by
such Lender to the Company through the Administrative Agent, (i) any obligation
of such Lender to issue, make, maintain or fund any such Credit Extension, or to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans, shall be suspended and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist (which such Lender agrees to do promptly upon the occurrence thereof).
Upon receipt of such notice, (x) the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or convert all such
Eurocurrency Rate Loans of such Lender to (A) in the case of such Loans that are
made to the Company and denominated in Dollars, Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), or (B) in the case of any other
Loan, a Loan bearing interest at the applicable Overnight Rate for the currency
in which such Loan was denominated prior to such conversion plus the Applicable
Rate for Eurocurrency Rate Loans. Such prepayment or conversion shall occur
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such

 

74



--------------------------------------------------------------------------------

Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders in good faith
determine (which such determination shall, absent manifest error, be final and
conclusive and binding upon all parties) that for any reason in connection with
any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof that (a) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan, or
(c) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
(or a conversion to) (A) in the case of such Loans that are (or are proposed to
be) made to the Company and denominated in Dollars, Base Rate Loans in the
amount specified therein or (B) in the case of any other Loans, a Loan bearing
interest at the Overnight Rate for the requested currency, or in the case of a
conversion of an existing Loan, the currency in which such Loan was denominated
prior to such conversion plus the Applicable Rate for Eurocurrency Rate Loans.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the
applicable L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, Letters of Credit,
participation in any Letter of Credit, Commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London or other applicable
offshore interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit issued by such L/C Issuer or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make

 

75



--------------------------------------------------------------------------------

any such Loan, or to increase the cost to such Lender, such L/C Issuer or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, L/C Issuer or other Recipient hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, L/C Issuer or other
Recipient, the Company will pay (or cause the applicable Borrower to pay) to
such Lender, L/C Issuer or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, L/C Issuer or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer in good faith
determines (which such determination shall, absent manifest error, be final and
conclusive and binding upon all parties) that any Change in Law affecting such
Lender or any L/C Issuer or any Lending Office of such Lender or such Lender’s
or such L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such L/C
Issuer’s policies and the policies of such Lender’s or such L/C Issuer’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Company will pay (or cause the applicable Borrower to pay) to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or such L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Borrower to pay) such Lender or such L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or a L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Borrower to pay) to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the

 

76



--------------------------------------------------------------------------------

Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Company shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Borrower to compensate) such Lender for, and hold such
Lender harmless, from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract but excluding any loss of
profits or margin. The Company shall also pay (or cause the applicable Borrower
to pay) any reasonable and customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
Indemnified Taxes or any additional amount to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or such L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or such L/C Issuer,
such designation or

 

77



--------------------------------------------------------------------------------

assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or such L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such L/C Issuer, as the case may be. The Company hereby agrees to pay
(or to cause the applicable Borrower to pay) all reasonable costs and expenses
incurred by any Lender or any L/C Issuer in connection with any such designation
or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or gives a notice provided for under Section 3.02 or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Company may replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

4.01 Conditions to Effectiveness of this Agreement and Initial Credit Extension.
The effectiveness of this Agreement and the obligation of each L/C Issuer and
each Lender to make its initial Credit Extension hereunder on the Restatement
Effective Date is subject to satisfaction of the following conditions precedent
on or before such date:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or “PDFs” (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party (as applicable), each dated the Restatement Effective Date
(or, in the case of certificates of governmental officials, a recent date before
the Restatement Effective Date) and each in form and substance satisfactory to
the Administrative Agent and each Lender:

(i) executed counterparts of this Agreement and the Guaranties, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Company;

(ii) Notes executed by each of the Borrowers in favor of each Lender that has
requested Notes at least two (2) Business Days in advance of the Restatement
Effective Date;

(iii) such certificates, resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers, secretaries or assistant
secretaries (or other individuals performing similar functions) of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing or the
equivalent thereof (to the extent applicable) and qualified to engage in
business in its jurisdiction of incorporation or organization,

(v) a favorable opinion of counsel to the Loan Parties including special counsel
to the Loan Parties in the Netherlands, Belgium and Luxembourg and a favorable
opinion of special

 

78



--------------------------------------------------------------------------------

counsel to the Administrative Agent and the Lenders in Australia, in each case,
addressed to the Administrative Agent and each Lender (and expressly permitting
reliance by successors and assigns of the Administrative Agent and each Lender),
as to the matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent or the Required Lenders may reasonably request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect; and

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, any L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) There shall not be any actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company overtly threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrowers or any of their respective Subsidiaries or against any of
their properties or revenues that (i) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or thereby, or (ii) could reasonably be expected to have a Material
Adverse Effect.

(c) The Administrative Agent shall have received at least 5 Business Days prior
to the Restatement Effective Date all documentation and information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act, to the extent such documentation or information is requested by the
Administrative Agent on behalf of the Lenders in writing at least 10 Business
Days prior to the Restatement Effective Date.

(d) Any fees and expenses required to be paid on or before the Restatement
Effective Date under the Fee Letters and the “Commitment Letter” (as defined in
the Fee Letters) or under any Loan Document shall have been paid.

(e) Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least two (2) Business Days prior to the Restatement Effective Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

(f) The Administrative Agent shall have received a copy of an agreement among
the Borrowers, the Administrative Agent and each Departing Lender evidencing the
termination of the “Commitment” (as defined in the Existing Credit Agreement) of
such Departing Lender, and such

 

79



--------------------------------------------------------------------------------

Departing Lender shall have received payment in full of all “Loans” and “L/C
Advances” (as defined in the Existing Credit Agreement) of such Departing Lender
outstanding as of the Restatement Effective Date, together with all interest
accrued and unpaid thereon, any amounts owing in respect of such payment
pursuant to Section 3.05 of the Existing Credit Agreement, all accrued and
unpaid commitment fees and Letter of Credit Fees pursuant to Sections 2.09(a)
and 2.03(h), respectively, of the Existing Credit Agreement, and any other
amounts then due and owing by the Borrowers to such Departing Lender pursuant to
the Existing Credit Agreement on the Restatement Effective Date.

(g) The L/C Obligations of each of Wells Fargo, Bank of America, N.A. and
JPMorgan Chase Bank, N.A. shall not exceed the L/C Issuer Sublimit for each such
L/C Issuer as of the Restatement Effective Date.

(h) The Borrowers shall have paid to the Lenders all accrued and unpaid
commitment fees and Letter of Credit Fees pursuant to Sections 2.09(a) and
2.03(h), respectively, of the Existing Credit Agreement, and any other amounts
then due and owing by the Borrowers to the Lenders pursuant to the Existing
Credit Agreement (other than the Loans and L/C Advances and related interest
amounts that, pursuant to Section 10.23, are being reallocated and/or continuing
to remain outstanding under this Agreement).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Effective Date specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) the Borrowers contained in Article
V (other than the representations and warranties in Section 5.05(b) and
Section 5.06(b)) and (ii) each Loan Party contained in each other Loan Document
or in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (or, if qualified
by materiality or Material Adverse Effect, in all respects) on and as of the
date of such Credit Extension (except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date) and except that for purposes of
this Section 4.02, the representations and warranties contained in subsection
(a) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clause (a) of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

 

80



--------------------------------------------------------------------------------

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) the Swing Line Lender (in the case of any Foreign Swing
Line Loan) or the applicable L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice
(x) requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans or (y) deemed submitted pursuant to Section 2.04(c)(i))
submitted by the Company shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Company, as to itself and its Subsidiaries, and each other Borrower solely
as to itself and its Subsidiaries, represents and warrants to the Administrative
Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing or the equivalent thereof (to the extent
applicable) under the Laws of the jurisdiction of its incorporation,
organization or formation, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing or
the equivalent thereof (to the extent applicable) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a) (solely with respect to a Restricted Subsidiary
that is not a Loan Party), clause (b)(i) or (c), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (i) any material Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party that is a party thereto, enforceable against each
Loan Party that is party thereto in accordance with its terms; provided that the
enforceability hereof and thereof is subject in each case to general principles
of equity and to bankruptcy, insolvency and similar Laws affecting the
enforcement of creditors’ rights generally.

 

81



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect; Casualty Events.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Company and its Restricted Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance (including, without limitation, any casualty event), either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) The projections that have been delivered to the Administrative Agent
pursuant to Section 4.01 or any projections hereafter delivered to the
Administrative Agent have been prepared in light of the past operations of the
businesses of the Company and its Restricted Subsidiaries and are based upon
estimates and assumptions stated therein, all of which the Company has
determined to be reasonable in light of then current conditions and current
facts and reflect the good faith and reasonable estimates of the Company of the
future financial performance of the Company and its Restricted Subsidiaries of
the other information projected therein for the periods set forth therein (it
being understood that actual results may differ from those set forth in such
projections).

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company overtly threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrowers or any of their respective Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property. Each of the Company and each Restricted Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property and good title to, or valid leasehold interests
in, all personal property, in each case necessary to the ordinary conduct of the
business of the Company and its Restricted Subsidiaries, taken as a whole,
except where the failure to have such title or other interest could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.09 Environmental Compliance. The Company and its Subsidiaries are in
compliance with all Environmental Laws, other than those the failure with which
to comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

5.10 Taxes. There is no proposed tax assessment against the Company or any
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

5.11 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
either (i) received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code or an application for such a letter is currently
being processed by the Internal Revenue Service or (ii) is maintained under a
prototype or volume submitter plan and may rely upon a favorable opinion or
advisory letter issued by the Internal Revenue Service with respect to such
prototype or volume submitter plan. To the knowledge of the Company, nothing has
occurred that could reasonably be expected to prevent or cause the loss of such
tax-qualified status.

(b) Except as has not resulted or could not reasonably be expected to result in
a Material Adverse Effect (i) there are no pending or, to the knowledge of the
Company or any ERISA Affiliate, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan or Pension Plan;
(ii) no Borrower nor any ERISA Affiliate has engaged in a non-exempt “prohibited
transaction”, (as defined in Section 406 of ERISA and Section 4975 of the Code),
in connection with any Plan or Pension Plan, that could reasonably subject any
Borrower to a tax on prohibited transactions imposed by Section 502(i) of ERISA
or Section 4975 of the Code; and (iii) there has been no violation of the
fiduciary responsibility rules with respect to any Plan or Pension Plan.

(c) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) the Company and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Company nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the next valuation date; (iv) neither the
Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which are
delinquent; and (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could reasonably be expected to become subject to
Section 4069 or Section 4212(c) of ERISA.

(d) Neither the Company nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan on the Restatement Effective Date, other than those
listed on Schedule 5.11(d) hereto.

5.12 Subsidiaries; Equity Interests. As of the Restatement Effective Date, the
Company has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.12, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are (as applicable) fully paid and
nonassessable and are owned by the applicable Loan Party in the amounts
specified on Part (a) of Schedule 5.12 free and clear of all Liens (other than
Liens permitted under Section 7.01). As of the Restatement Effective Date, the
Company owns no Equity Interests in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.12. All of the
outstanding Equity Interests in the Company have been validly issued, and are
fully paid and nonassessable. As of the Restatement Effective Date, each
Subsidiary that constitutes a Material Subsidiary under the individual 5% test
described in the definition of “Material Subsidiary” is identified as such in
Part (a) of Schedule 5.12.

 

83



--------------------------------------------------------------------------------

5.13 Margin Regulations; Investment Company Act.

(a) No Borrower nor any Restricted Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the applicable Borrower only or of the Company and its Restricted Subsidiaries
on a consolidated basis) subject to the provisions of Section 7.01 or
Section 7.05 or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b) Neither the Company nor any Restricted Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.14 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (other than information of a general economic or general industry
nature), as and when furnished and taken as a whole with all such reports,
financial statements, certificates and other information previously furnished,
contained any material misstatement of fact or omitted to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Company makes only those representations
set forth in Section 5.05(c).

5.15 Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.16 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Company is set forth on
Schedule 10.02. The true and correct unique identification number of each
Borrower that is a Foreign Subsidiary and a party hereto on the Restatement
Effective Date that has been issued by its jurisdiction of organization and the
name of such jurisdiction are set forth on Schedule 5.16.

5.17 Intellectual Property; Licenses, Etc. The Company and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person, except where the failure to own or possess such
rights, or such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

5.18 Solvency. The Company and its Restricted Subsidiaries (taken as a whole)
are Solvent.

5.19 Representations as to Foreign Obligors.

(a) Each Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to

 

84



--------------------------------------------------------------------------------

such Foreign Obligor, the “Applicable Foreign Obligor Documents”), and the
execution, delivery and performance by such Foreign Obligor of the Applicable
Foreign Obligor Documents constitute and will constitute private and commercial
acts and not public or governmental acts. Neither such Foreign Obligor nor any
of its property has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.20 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures reasonably intended to promote and
achieve compliance by the Borrowers, their respective Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. The Borrowers and their respective Subsidiaries and,
to the knowledge of the Borrowers, their respective directors, officers,
employees and agents that will act in any capacity in connection with or benefit
from the Facility, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrowers or any Subsidiary
thereof or (b) to the knowledge of the Borrowers, any director, officer,
employee or agent of any Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the Facility, is a Sanctioned
Person, except as licensed by OFAC or otherwise in accordance with applicable
Law.

 

85



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) obligations and liabilities under
Lender Cash Management Agreements and Lender Hedge Agreements) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (other
than Extended Letters of Credit and any other Letter of Credit the Outstanding
Amount of which has been Cash Collateralized or back-stopped by a letter of
credit or other credit support in form and substance reasonably satisfactory to
the Administrative Agent and the applicable L/C Issuer), the Company shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Restricted Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (who shall
distribute the same to the Lenders):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (or, if earlier, 10 Business Days after the date
required to be filed with the SEC), a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, comprehensive income (loss) and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing,
which report and opinion shall be prepared in accordance with auditing standards
generally accepted in the United States of America or the standards of the
Public Company Accounting Oversight Board (or any entity succeeding to its
principal functions), as applicable, and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and accompanied by a report containing management’s
discussion and analysis of such financial statements for the fiscal year then
ended;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company
(commencing with the fiscal quarter ending March 29, 2015) (or, if earlier, 10
Business Days after the date required to be filed with the SEC), a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations and
comprehensive income (loss) for such fiscal quarter and for the portion of the
Company’s fiscal year then ended, and the related consolidated statements of
cash flows for the portion of the Company’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, such consolidated statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

(c) promptly upon becoming available, but in no event later than forty (40) days
after the end of each fiscal year (commencing with the fiscal year of the
Company ending December 31, 2015), a projected consolidated financial budget
(including forecasted balance sheets, statements of income and loss and summary
cash flow items) of the Company and its Restricted Subsidiaries for such fiscal
year, in a format reasonably acceptable to the Administrative Agent, together
with such supporting information as the Administrative Agent may reasonably
request. Such projected financial budget shall be prepared on a quarterly basis.
Such projected financial budget shall have been prepared on the basis of
assumptions that

 

86



--------------------------------------------------------------------------------

the Company believes to be reasonable as of the date of preparation of such
budget in light of current and reasonably foreseeable business conditions (it
being understood that actual results may differ from those set forth in such
projected financial budget).

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (who
shall distribute the same to the Lenders) in form and detail satisfactory to the
Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event (it being understood that any such certificate
may be subject to reasonable and customary limitations of applicable policies
and procedures of such accountants, including Statement of Auditing Standards
62);

(b) commencing with the delivery of the financial statements for the fiscal
quarter ending March 29, 2015, concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), (i) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Company (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) together with a certificate
signed by such officer and containing (A) the amount of the Total Consolidated
Assets as of the most recent fiscal quarter end or fiscal year end, as the case
may be, and confirming compliance with each of the baskets in Sections 7.03(g)
and 7.05(f), and (B) a listing of (1) each Restricted Subsidiary and (2) each
Restricted Subsidiary that constitutes a Material Subsidiary under the
individual 5% test described in the definition of “Material Subsidiary” and
(ii) the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such financial statements;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other material report or communication sent to the
stockholders of the Company generally, and copies of all annual, regular,
periodic and special reports and material registration statements which the
Company may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to the holders of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Administrative Agent
pursuant to Section 6.01 or any other clause of this Section 6.02; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

 

87



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b),
Section 6.02(c) or Section 6.03(b), (c), (d) or (e)(i) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (x) the Company shall deliver paper copies of such documents to the
Administrative Agent or any Lender that reasonably requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (y) the Company
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Except for Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any of the Borrowers or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to any Borrower or its respective securities
for purposes of United States Federal and state securities laws (provided that
to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.03 Notices. Promptly after a Responsible Officer of the Company or (solely
with respect to clauses (a) and (b) below) any other Borrower obtains actual
knowledge thereof, notify the Administrative Agent (who shall distribute such
notice to the Lenders):

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Restricted Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Company or any Restricted Subsidiary,
including pursuant to any applicable Environmental Laws;

 

88



--------------------------------------------------------------------------------

(c) of the occurrence of any ERISA Event which could reasonably be expected to
have a Material Adverse Effect;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b); and

(e) of (i) any announcement by Moody’s or S&P of any change in the Moody’s
Rating or the S&P Rating, respectively or (ii) any instruction by the Company to
Moody’s or S&P not to provide the Moody’s Rating or the S&P Rating,
respectively.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with reasonable particularity any and
all provisions of this Agreement and any other Loan Document that the Company
believes in good faith have been breached.

6.04 Payment of Taxes and Claims. Pay and discharge as the same shall become due
and payable, (a) all federal and other tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless
(i) the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Company or such Restricted Subsidiary or (ii) the failure to
so pay or discharge the same could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, or (b) all lawful claims
other than claims which, if unpaid, could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and in good standing or the equivalent thereof (to the extent applicable) under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05.

(b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(c) Preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties. Except where the failure to do so could not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect:

(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, and

(b) make all necessary repairs thereto and renewals and replacements thereof.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar

 

89



--------------------------------------------------------------------------------

business, of such types and in such amounts (after giving effect to any
self-insurance customary for Persons engaged in the same or similar business) as
are customarily carried under similar circumstances by such other Persons.

6.08 Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in all material respects in conformity with GAAP
(other than the books and records of Foreign Subsidiaries that are kept in
accordance with local accounting rules) consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of the Company or such Restricted Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such accountants’ reasonable and customary policies and procedures),
all at the reasonable expense of the Company and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, that excluding any such visits
and inspections during the continuation of an Event of Default, the
Administrative Agent and the Lenders shall coordinate with one another regarding
any visits under this Section and shall not exercise such rights more often than
one (1) time during any calendar year absent the existence of an Event of
Default (it being understood that each Lender may be represented in such annual
visit or inspection, which shall be organized by the Administrative Agent and
that during the continuation of an Event of Default such visits and inspections
may be conducted by the Administrative Agent or any Lender at any time during
normal business hours and without prior notice and without regard to any
limitation as to the number of such visits and inspections in any calendar
year). So long as at such time no Default exists, the Administrative Agent and
the Lenders shall give the Company the opportunity to participate in any
discussions with the Company’s independent public accountants. Notwithstanding
anything to the contrary in this Section, neither the Company nor any Restricted
Subsidiary will be required to disclose, permit inspection of, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (a) in respect of which disclosure to the Administrative Agent or
any Lender (or any of their respective representatives or contractors) is
prohibited by applicable Law or any binding contract that is not entered into in
contemplation of any such inspection or disclosure or (b) that is subject to
attorney-client privilege or constitutes attorney work product.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for funding
working capital and general corporate purposes (including capital expenditures,
non-hostile acquisitions and other Investments and the redemption or repurchase
of the notes issued under the Existing Indentures) not in contravention of any
Law or of any Loan Document.

6.12 Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (a) comply, and take all
reasonable actions to cause any lessees and other Persons operating or occupying
its properties to comply, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent required
by applicable Environmental Laws, conduct any

 

90



--------------------------------------------------------------------------------

investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
applicable Environmental Laws.

6.13 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are necessary to maintain the
enforceability of, and the practical realization by the Lender Parties of the
intended benefit of, the applicable Loan Documents against such Foreign
Obligors.

6.14 Covenant to Guarantee.

(a) Domestic Guarantors. Within 30 days (or such later time as may be determined
by the Administrative Agent in its sole discretion) after the date of any
Designated Borrower Notice with respect to any Designated Domestic Borrower,
cause such Designated Domestic Borrower to:

(i) become a Domestic Guarantor by execution and delivery to the Administrative
Agent of a joinder agreement in substantially the form of Exhibit H-1 or in such
other form as is reasonably acceptable to the Administrative Agent (a “Domestic
Borrower Joinder Agreement”); and

(ii) in furtherance of clause (i) above, deliver to the Administrative Agent for
the benefit of the Lender Parties, (A) such other document or documents as the
Administrative Agent shall reasonably deem appropriate to effect the purposes
set forth in such clause, (B) such documents and certificates referred to in
Section 4.01 (including, without limitation, legal opinions) as may be
reasonably requested by the Administrative Agent and (C) such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

(b) Foreign Guarantors. Within 30 days (or such later time as may be determined
by the Administrative Agent in its sole discretion) after the date of any
Designated Borrower Notice with respect to any Designated Foreign Borrower,
cause such Designated Foreign Borrower to become a Foreign Guarantor and deliver
to the Administrative Agent for the benefit of the Lender Parties, (A) a joinder
agreement in substantially the form of Exhibit H-2 or such other document as the
Administrative Agent shall reasonably deem appropriate to effect the purposes of
this subsection (b) (such agreement or other document, a “Foreign Borrower
Joinder Agreement”), (B) such documents and certificates referred to in
Section 4.01 (including, without limitation, legal opinions) as may be
reasonably requested by the Administrative Agent and (C) such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

(c) General Limitation. No Foreign Subsidiary shall be required or permitted to
be joined as a Foreign Borrower or Foreign Guarantor hereunder to the extent
that either the Administrative Agent or the Company reasonably determines that
joining such Foreign Subsidiary as a Foreign Borrower or Foreign Guarantor would
violate any Law applicable to such Foreign Subsidiary, the Administrative Agent
or the Lenders (including, without limitation, any applicable Laws regarding
financial assistance).

(d) Subject to the 30-day periods provided in clauses (a) and (b) above, each
Domestic Borrower shall be a Domestic Guarantor, and each Foreign Borrower shall
be a Foreign Guarantor, in each case under the applicable Guaranty and at all
times such Person is a Borrower under this Agreement.

 

91



--------------------------------------------------------------------------------

6.15 Further Assurances. Promptly upon the written request by the Administrative
Agent (which may act at the request of any Lender), the Company or the
applicable Loan Party shall (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.

6.16 Extended Letters of Credit. The Company shall provide Cash Collateral (in
an amount equal to 105% of the maximum face amount of each Extended Letter of
Credit, calculated in accordance with Section 1.09) to each applicable L/C
Issuer with respect to each Extended Letter of Credit issued by such L/C Issuer
by the date that is 5 Business Days prior to the Maturity Date then applicable
to such L/C Issuer; provided that if the Company fails to provide Cash
Collateral with respect to any such Extended Letter of Credit by such time, such
event shall be treated as a drawing under such Extended Letter of Credit (in an
amount equal to 105% of the maximum face amount of each such Letter of Credit,
calculated in accordance with Section 1.09), which shall be reimbursed (or
participations therein funded) in accordance with Section 2.03(c), with the
proceeds being utilized to provide Cash Collateral for such Letter of Credit.
Upon the termination of this Agreement, the pricing and fees applicable to any
Extended Letter of Credit shall be as separately agreed between the Company and
the applicable L/C Issuer.

6.17 Corporate Ratings. Use commercially reasonable efforts to maintain both a
Moody’s Rating and a S&P Rating at all times; provided, that if a Moody’s Rating
or S&P Rating is not available or cannot be obtained by using commercially
reasonable efforts, then the Company shall use commercially reasonable efforts
to obtain a Substitute Rating and upon obtaining a Substitute Rating, all
references to whichever of the Moody’s Rating or the S&P Rating is not available
or obtainable shall be deemed to be references to the Substitute Rating.

6.18 Compliance with Anti-Corruption Laws and Sanctions. Maintain in effect and
enforce policies and procedures reasonably intended to promote and achieve
compliance by the Borrowers, their respective Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) obligations and liabilities under
Lender Cash Management Agreements and Lender Hedge Agreements) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (other
than Extended Letters of Credit and any other Letter of Credit the Outstanding
Amount of which has been Cash Collateralized or back-stopped by a letter of
credit or other credit support in form and substance reasonably satisfactory to
the Administrative Agent and the applicable L/C Issuer), (x) with respect to
each negative covenant in this Article VII other than Section 7.03, the Company
shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly, and (y) solely with respect to the negative covenant in
Section 7.03, the Company shall not permit any Restricted Subsidiary (other than
the Domestic Borrowers) to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

 

92



--------------------------------------------------------------------------------

(b) Liens existing on the Restatement Effective Date and listed on Schedule 7.01
and any renewals or extensions thereof, provided that (i) any such Lien does not
extend to any additional property other than after-acquired property that is
affixed or incorporated into the property covered by the renewed or replaced
Liens, and the proceeds and products of such property, (ii) the amount secured
or benefited thereby is not increased except as contemplated in the definition
of “Refinancing Indebtedness”, (iii) the direct or any contingent obligor with
respect thereto is not changed (other than releases of contingent obligors), and
(iv) any renewal or extension of the Indebtedness (if any) secured or benefited
thereby is permitted Refinancing Indebtedness;

(c) Liens for taxes, assessments and other governmental charges that are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business (and not securing
Indebtedness) which are not overdue for a period of more than 30 days or, if
more than 30 days overdue, are unfiled and no other action has been taken to
enforce such Lien, or which are being contested in good faith and by appropriate
proceedings diligently conducted;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation (and not securing Indebtedness) and (ii) pledges and deposits in the
ordinary course of business securing liability for customary reimbursement and
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Company or any of its
Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, government
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business (other than bonds related to
judgments or litigation);

(g) easements, rights-of-way, restrictions (including zoning restrictions) and
other similar encumbrances and other title defects affecting real property
which, in the aggregate, do not in any case materially detract from the value of
the properties of, or materially interfere with the ordinary conduct of the
business of, the Company and its Restricted Subsidiaries taken as a whole;

(h) Liens securing judgments or orders for the payment of money not constituting
an Event of Default under Section 8.01(h) or securing appeal or other surety
bonds relating to such judgments;

(i) Liens securing Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets
(including Refinancing Indebtedness in respect of such Indebtedness); provided
that (i) the aggregate amount of Indebtedness secured by such Liens permitted at
any time under this subsection (i) shall not exceed $75,000,000, (ii) such Liens
do not at any time encumber any property other than the property financed by
such Indebtedness, replacements thereof and additions and accessions to such
financed property and the products and proceeds of such property and (iii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

(j) Liens on assets of (i) any Subsidiary which are in existence at the time
that such Subsidiary is acquired and (ii) the Company or any Restricted
Subsidiary existing at the time such assets are purchased or otherwise acquired
by the Company or such Restricted Subsidiary pursuant to a

 

93



--------------------------------------------------------------------------------

transaction permitted pursuant to this Agreement; provided that with respect to
each of the foregoing clauses (i) and (ii), such Liens (A)(1) only secure
Indebtedness (including Refinancing Indebtedness in respect thereof) that was
not incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or the acquisition of such assets and (2) neither the Company nor any
Restricted Subsidiary thereof (other than such Person or any other Person that
such Person merges with or that acquires the assets of such Person) shall have
any liability or other obligation with respect to such Indebtedness; (B) attach
only to specific assets and do not constitute a blanket or all asset Lien and
(C) do not extend to, or attach to, any of the other assets of the Borrowers or
any of their Restricted Subsidiaries;

(k) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code as in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank or securities intermediary in
connection with statutory, common law and contractual rights of set-off and
recoupment with respect to any deposit account or securities account of any Loan
Party or any Restricted Subsidiary thereof, including any Lien granted in the
ordinary course which arises from the general banking conditions (algemene
bankvoorwaarden) as generally applied in respect to Belgian or Dutch bank
accounts;

(l) (i) contractual or statutory Liens of lessors to the extent relating to the
property and assets relating to any lease agreements with such lessors and
(ii) contractual Liens of suppliers (including sellers of goods) or customers to
the extent limited to the property or assets relating to such contract, and all
products and proceeds thereof;

(m) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business; provided that the same do not interfere in any
material respect with the business of the Company and its Restricted
Subsidiaries taken as a whole;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(o) Liens on insurance policies of the Company and its Restricted Subsidiaries
and the proceeds thereof securing the financing of the premiums with respect to
such insurance policies;

(p) Liens (i) solely on cash advances in favor of the seller of any property to
be acquired in an acquisition or other Investment to be applied against the
acquisition price for such acquisition or other Investment or (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(q) Liens arising out of customary conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Company or any of the Restricted Subsidiaries in the ordinary course of
business;

(r) Liens deemed to exist in connection with Investments in repurchase
agreements and reasonable and customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or brokerage accounts
maintained in the ordinary course of business and not for speculative purposes;

(s) purported Liens evidenced by the filing of precautionary UCC financing
statements not evidencing a security interest in any of the property of the
Company or any of its Restricted Subsidiaries;

 

94



--------------------------------------------------------------------------------

(t) Liens on Receivables and Related Assets arising under any Permitted
Receivables Financing permitted under Section 7.03(f), provided that any such
Lien shall only apply to Receivables of the Borrower or any applicable
Subsidiary purported to be transferred to a Receivables Financing Subsidiary or
another applicable Person in accordance with the applicable Permitted
Receivables Financing and to the Related Assets with respect thereto; and

(u) additional Liens securing obligations of the Company and its Restricted
Subsidiaries, provided that the aggregate amount of such obligations at the time
of incurrence, when combined (without duplication) with the aggregate principal
amount of all Indebtedness incurred pursuant to Section 7.03(g), shall not
exceed the greater of (A) 10% of the Total Consolidated Assets of the Company
and its Restricted Subsidiaries as of the last day of the fiscal quarter or
fiscal year immediately preceding the date of such incurrence for which
financial statements are required to be delivered to the Administrative Agent
and the Lenders pursuant to Section 6.01 and (B) $870,000,000 (it being
acknowledged and agreed that no Default shall be deemed to have occurred if the
value of all such obligations subject to such Liens incurred under this
subsection (u), when combined (without duplication) with the aggregate principal
amount of all Indebtedness incurred pursuant to Section 7.03(g), shall at a
later time exceed 10% of the Total Consolidated Assets of the Company and its
Restricted Subsidiaries so long as at the time of each such incurrence each such
incurrence was permitted to be made under this subsection (u)); provided,
further, that for purposes of this Section 7.01(u), at the Company’s election,
Total Consolidated Assets may be adjusted on a pro forma basis, to include, as
of the first day of the applicable period, assets of the Company and its
consolidated Subsidiaries acquired pursuant to any acquisition not prohibited
hereunder (1) consummated after the last day of the period covered by the
applicable financial statements and (2) for which the aggregate consideration
paid by the Company and its Restricted Subsidiaries exceeds $20,000,000. To
elect any such pro forma adjustment, the Company shall deliver to the
Administrative Agent, prior to the date of such incurrence, a certificate signed
by a Responsible Officer of the Company indicating the date of the applicable
acquisition, the adjustment amount from assets acquired pursuant to such
acquisition and the Total Consolidated Assets of the Company and its Restricted
Subsidiaries after giving effect to such pro forma adjustment.

7.02 [Reserved].

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any Refinancing Indebtedness in respect thereof;

(c) Guarantees of the Company or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder;

(d) unsecured intercompany Indebtedness owed by the Company or any Restricted
Subsidiary to the Company or another Restricted Subsidiary;

(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets permitted under
Section 7.01(i);

(f) Indebtedness in respect of Permitted Receivables Financings of the Company
and/or its Domestic Subsidiaries so long as (i) the aggregate outstanding amount
of all Permitted Receivables Financings of the Company and/or its Domestic
Subsidiaries shall not exceed $700,000,000 at any time, and (ii) no such
Indebtedness is in the form of a term loan facility; and

 

95



--------------------------------------------------------------------------------

(g) additional Indebtedness in an aggregate principal amount at the time of
incurrence that, when combined (without duplication) with the amount of all
other Indebtedness incurred previously pursuant to this subsection (g) and the
amount of all other Indebtedness of the Company and its Restricted Subsidiaries
subject to a Lien permitted under Section 7.01(u) (and after giving credit for
any permanent repayments of any such Indebtedness so incurred), determined as of
the date of such incurrence (and after giving pro forma effect to such proposed
incurrence), shall not exceed the greater of (i) 10% of the Total Consolidated
Assets of the Company and its Restricted Subsidiaries as of the last day of the
fiscal quarter or fiscal year immediately preceding such date of incurrence for
which financial statements are required to be delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01 and (ii) $870,000,000 (it being
acknowledged and agreed that no Default shall be deemed to have occurred if the
aggregate amount of all such Indebtedness incurred under this subsection (g),
when combined (without duplication) with the amount of all other Indebtedness
incurred previously pursuant to this subsection (g) and the amount of all other
Indebtedness of the Company and its Restricted Subsidiaries subject to a Lien
permitted under Section 7.01(u) (and after giving credit for any permanent
repayments of any such Indebtedness so incurred), shall at a later time exceed
10% of the Total Consolidated Assets of the Company and its Restricted
Subsidiaries so long as at the time of each such incurrence each such incurrence
was permitted to be made under this subsection (g)); provided, further, that for
purposes of this Section 7.03(g), at the Company’s election, Total Consolidated
Assets may be adjusted on a pro forma basis, to include, as of the first day of
the applicable period, assets of the Company and its consolidated Subsidiaries
acquired pursuant to any acquisition not prohibited hereunder (1) consummated
after the last day of the period covered by the applicable financial statements
and (2) for which the aggregate consideration paid by the Company and its
Restricted Subsidiaries exceeds $20,000,000. To elect any such pro forma
adjustment, the Company shall deliver to the Administrative Agent, prior to the
date of such incurrence, a certificate signed by a Responsible Officer of the
Company indicating the date of the applicable acquisition, the adjustment amount
from assets acquired pursuant to such acquisition and the Total Consolidated
Assets of the Company and its Restricted Subsidiaries after giving effect to
such pro forma adjustment.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Restricted Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that each of the following must be
satisfied:

(A) when any Wholly Owned Restricted Subsidiary is merging with a Restricted
Subsidiary that is not Wholly Owned by the Company, the surviving Person shall
be a Wholly Owned Restricted Subsidiary;

(B) when any Foreign Borrower is merging with another Restricted Subsidiary the
continuing or surviving Person shall:

(1) be such Foreign Borrower; or

(2) (x) become a Foreign Borrower substantially simultaneously with such merger
and assume all of the obligations of the non-surviving or non-continuing Foreign
Borrower pursuant to documentation (including, if reasonably requested by the
Administrative Agent, legal opinions) in form and substance reasonably
satisfactory to the Administrative Agent; and (y) be organized in a jurisdiction
that is either (I) the same

 

96



--------------------------------------------------------------------------------

jurisdiction as that of the Foreign Borrower that merged into such Person, (II)
a jurisdiction in which another then-existing Foreign Borrower is organized or
(III) a jurisdiction approved by each of the Lenders; and

(C) when any Domestic Borrower is merging with another Restricted Subsidiary,
the continuing or surviving person shall be such Domestic Borrower or become a
Domestic Borrower substantially simultaneously with such merger and assume all
of the obligations of the non-surviving or non-continuing Domestic Borrower
pursuant to documentation (including, if reasonably requested by the
Administrative Agent, legal opinions) in form and substance reasonably
satisfactory to the Administrative Agent; and

(b) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Restricted Subsidiary; provided that (i) if the transferor in such a transaction
is a Borrower, then the transferee must either be the Company or another
Borrower and (ii) if the transferor is a Wholly Owned Restricted Subsidiary, the
transferee must be a Wholly Owned Restricted Subsidiary or if not a Wholly Owned
Restricted Subsidiary, the resulting Disposition is otherwise permitted under
Section 7.05;

(c) the Company or any of its Restricted Subsidiaries may merge or consolidate
with any Person acquired pursuant to an acquisition or other Investment;
provided that:

(i) if such merger or consolidation involves the Company, the Company shall be
the continuing or surviving Person;

(ii) if such merger or consolidation involves a Foreign Borrower, the continuing
or surviving person shall:

(A) be such Foreign Borrower; or

(B) (1) become a Foreign Borrower substantially simultaneously with such merger
or consolidation and assume all of the obligations of the non-surviving or
non-continuing Foreign Borrower pursuant to documentation (including, if
reasonably requested by the Administrative Agent, legal opinions) in form and
substance reasonably satisfactory to the Administrative Agent, and (2) be
organized in a jurisdiction that is either (x) the same jurisdiction as that of
the Foreign Borrower that merged or consolidated into such Person, (y) a
jurisdiction in which another then-existing Foreign Borrower is organized or
(z) a jurisdiction approved by each of the Lenders; and

(iii) if such merger or consolidation involves any Domestic Borrower, the
continuing or surviving Person shall be such Domestic Borrower or become a
Domestic Borrower substantially simultaneously with such merger or consolidation
and assume all of the obligations of the non-surviving or non-continuing
Domestic Borrower pursuant to documentation (including, if requested by the
Administrative Agent, legal opinions) in form and substance reasonably
satisfactory to the Administrative Agent; and

(d) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidated with another Person, liquidate or transfer
all or substantially all of its assets to another Person to effect a Disposition
permitted under Section 7.05.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property or surplus assets (including
dormant manufacturing facilities) that are no longer used or usable in the
business of the Company and its Restricted Subsidiaries;

 

97



--------------------------------------------------------------------------------

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Company or to a Wholly
Owned Subsidiary; provided that if the transferor of such property is a
Borrower, the transferee thereof must either be the Company or another Borrower;

(e) Dispositions permitted by Sections 7.04 or 7.06;

(f) Dispositions of property or assets in an aggregate amount in any fiscal year
that, when combined with all other Dispositions previously made under this
subsection (f) during such fiscal year (and after giving pro forma effect to
such proposed Disposition), do not exceed 12.5% Total Consolidated Assets as of
the end of the immediately preceding fiscal year for which financial statements
are required to be delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01, or for the 2015 fiscal year, the Audited Financial
Statements (it being acknowledged and agreed that no Default shall be deemed to
have occurred if the aggregate amount of all such Dispositions in any fiscal
year shall at a later time exceed 12.5% of the Total Consolidated Assets so long
as at the time of each such Disposition (and immediately after giving pro forma
effect thereto) each such Disposition was permitted to be made under this
subsection (f)); provided that, to the extent the proceeds of any Disposition
made under this subsection (f) are reinvested within same fiscal year in which
such Disposition is made in assets used or usable in a business permitted by
Section 7.07 as certified in writing by a Responsible Officer to the
Administrative Agent (which such writing shall indicate the date and amount of
such reinvestment and the assets or businesses reinvested in), then from and
after the date of receipt by the Administrative Agent of the certificate
evidencing such reinvestment the amount so reinvested will be credited against
the amount of Dispositions made in such fiscal year in determining the aggregate
amount of Dispositions permitted under this subsection (f); provided further
that the amount of any Disposition for purposes of compliance with this
subsection (f) shall be the fair market value as determined by the Company in
good faith;

(g) the Company or any Restricted Subsidiary may write-off, discount, sell or
otherwise Dispose of defaulted or past due receivables and similar obligations
in the ordinary course of business and not as part of an accounts receivable
financing transaction;

(h) to the extent constituting a Disposition, (i) issuances of Equity Interests
in the ordinary course of business and (ii) the issuance of Equity Interests of
the Company or any Restricted Subsidiary pursuant to an employee stock incentive
plan or grant or similar equity plan or 401(k) plans of the Company or any
Restricted Subsidiary for the benefit of directors, officers, employees or
consultants;

(i) the Disposition of any Swap Contract;

(j) Dispositions of Investments in cash and Cash Equivalents;

 

98



--------------------------------------------------------------------------------

(k) licenses and sublicenses of intellectual property rights in the ordinary
course of business not interfering, individually or in the aggregate, in any
material respect with the conduct of the business of the Company and its
Restricted Subsidiaries, taken as a whole;

(l) leases, subleases, licenses or sublicenses of real or personal property
granted by the Company or any of its Restricted Subsidiaries to others in the
ordinary course of business not interfering in any material respect with the
business of the Company and its Restricted Subsidiaries, taken as a whole;

(m) transfers or other Dispositions of property subject to condemnation, takings
or casualty events;

(n) Dispositions of Unrestricted Subsidiaries, including, without limitation,
Dispositions of any Indebtedness of, or other Investments in, Unrestricted
Subsidiaries;

(o) Dispositions of assets acquired pursuant to an acquisition or other
Investment which assets are not used or useful to the core or principal business
of the Company and its Restricted Subsidiaries;

(p) Dispositions of Receivables and Related Assets pursuant to the terms of any
Permitted Receivables Financing in accordance with the terms thereof;

(q) Dispositions of assets pursuant to Tax Incentive Programs; and

(r) Dispositions of assets previously disclosed in reasonable detail to the
Administrative Agent and the Lenders in writing at least three (3) Business Days
prior to the Restatement Effective Date;

provided that any Disposition made between a Loan Party and a Subsidiary of the
Company that is not a Loan Party shall be for fair market value (determined in
good faith by the Company at the time of such Disposition).

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Restricted Subsidiary may make dividends or distributions to the
Company, the Guarantors, another Restricted Subsidiary and any other Person that
owns an Equity Interest in such Restricted Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b) the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in Equity Interests (other than
Disqualified Equity Interests) of such Person;

(c) the Company and each Restricted Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its Equity Interests (other than
Disqualified Equity Interests);

(d) the Company and its Restricted Subsidiaries may make other Restricted
Payments; provided that (i) at the time of consummation thereof, no Default has
occurred and is continuing or would result from the consummation of such
Restricted Payment immediately following the consummation of

 

99



--------------------------------------------------------------------------------

such Restricted Payment, and (ii) immediately before and immediately after
giving pro forma effect to the consummation of such Restricted Payment the
Company and its Restricted Subsidiaries shall be in compliance with each of the
financial covenants contained in Section 7.12; and

(e) the Company may redeem, retire or otherwise acquire its Equity Interests
from present or former officers, employees, directors or consultants (or their
family members or trusts or other entities for the benefit of any of the
foregoing) or make severance payments to such Persons in connection with the
death, disability or termination of employment or consultancy of any such
officer, employee, director or consultant.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Restricted Subsidiaries on the date hereof or any business reasonably
related or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Restricted Subsidiary as would be obtainable by the Company or
such Restricted Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; provided that the foregoing restriction
shall not apply to

(a) transactions between or among the Company, any other Loan Party and any of
its Wholly Owned Restricted Subsidiaries that are not Loan Parties or between
and among any Wholly Owned Restricted Subsidiaries;

(b) employment, service and severance arrangements (including equity incentive
plans and employee benefit plans and arrangements) and employee discount
purchase programs with their respective directors, officers and employees in the
ordinary course of business and discount purchase programs with their Affiliates
in the ordinary course of business;

(c) charitable contributions made to their Affiliates in the ordinary course of
business;

(d) payment of customary compensation, fees and reasonable out of pocket costs
to, and indemnities for the benefit of, directors, officers and employees of the
Company and its Restricted Subsidiaries in the ordinary course of business, and
discounts provided to directors, officers and employees of the Company and its
Restricted Subsidiaries pursuant to customary discount purchase programs in the
ordinary course of business;

(e) any agreement, instrument or arrangement as in effect as of the Restatement
Effective Date and set forth on Schedule 7.08(e), as the same may be amended (so
long as any such amendment does not amend the applicable agreement in a manner
adverse to the Administrative Agent, the L/C Issuers and the Lenders in any
material respect);

(f) Restricted Payments permitted to be made under Section 7.06; and

(g) transactions with directors, officers and employees of the Company or any of
its Subsidiaries not required to be disclosed pursuant to Item 404(a) of
Regulation S-K of the Securities Exchange Act of 1934.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that: (a) limits the ability of any
Restricted Subsidiary that is not a Loan Party to make Restricted Payments to
the Company or any Guarantor or to otherwise transfer

 

100



--------------------------------------------------------------------------------

property to the Company or any Guarantor; or (b) limits the ability of any
Restricted Subsidiary that is a (1) Domestic Subsidiary to Guarantee the
Obligations or (2) Foreign Subsidiary to Guarantee the Foreign Obligations;
provided that the foregoing clauses (a) and (b) shall not apply to limitations
that:

(i) are incurred in favor of any holder of Indebtedness (A) secured by Liens
permitted under Section 7.01(i) solely to the extent any such limitation relates
to the property financed by or the subject of such Indebtedness or (B) permitted
under Section 7.03(f) solely to the extent any such limitation relates to
Receivables and Related Assets that are the subject of a Permitted Receivables
Financing permitted hereunder;

(ii) are imposed by applicable Laws;

(iii) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Company or any Restricted Subsidiary;

(iv) are customary restrictions on Dispositions of real property interests found
in reciprocal easement agreements of the Company or any Restricted Subsidiary;

(v) are customary restrictions contained in an agreement related to the
Disposition of assets (to the extent such sale is permitted pursuant to
Section 7.05) that limit the encumbrance of such assets pending the consummation
of such Disposition;

(vi) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(vii) are in the Organization Documents or any related joint venture or similar
agreements binding on or applicable to any Restricted Subsidiary that is not a
Wholly Owned Restricted Subsidiary (but only to the extent such limitation
covers only the assets of such Restricted Subsidiary and any Equity Interest in
such Restricted Subsidiary);

(viii) are contained in any agreement (1) evidencing Indebtedness which a Loan
Party or Subsidiary may create, incur, assume, or permit or suffer to exist
under Section 7.03 and which Indebtedness is secured by a Lien permitted to
exist under Section 7.01, and (2) which prohibits the transfer of, and the
creation of any other Lien on, the property securing such Indebtedness (and any
replacement property and customary provisions in respect of proceeds,
accessions, and other after-acquired property);

(ix) (A) exist on the date hereof and (to the extent not otherwise permitted by
this Section) either are contained in the 2006 Indenture (as in effect on the
date hereof) or the 2013 Indenture (as in effect on the date hereof) or are
listed on Schedule 7.09 hereto and (B) to the extent limitations permitted by
clause (A) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any Refinancing Indebtedness in respect of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such limitation;

(x) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary so long as such limitations
were not entered into or created in contemplation of such Person becoming a
Restricted Subsidiary;

(xi) contained in any Guarantee entered into by the Company or a Restricted
Subsidiary relating to the Indebtedness of any Subsidiary permitted to be
incurred under Section 7.03, which subordinates any rights of the Company or any
Restricted Subsidiary thereunder to payment from such Subsidiary to the payment
in full of such Indebtedness; and

(xii) are either (A) contained in any agreement (1) evidencing Indebtedness
which a Loan Party or Subsidiary may create, incur, assume, or permit or suffer
to exist under Section 7.03 and (2) which are not more restrictive to the
Company and the Lender Parties than the such limitations contained in either of
the Existing Indentures (as in effect on the date hereof) or (B) in any
agreement evidencing any Refinancing Indebtedness in respect of any such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such limitation;

 

101



--------------------------------------------------------------------------------

provided that, notwithstanding anything to the contrary in this Section, neither
the Company nor any of its Restricted Subsidiaries shall create, incur, assume,
or permit or suffer to exist any restriction on the granting of Liens in favor
of the Administrative Agent, other than the equal and ratable sharing provisions
under (x) the Existing Indentures (as in effect on the date hereof) or (y) any
agreement evidencing Indebtedness described in subsection (xii) above so long as
such provisions are the same as, or substantially similar to, the equal and
ratable sharing provisions under either of the Existing Indentures (as in effect
on the date hereof).

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Accounting Changes; Organizational Documents.

(a) Change the fiscal year end of the Company.

(b) Make (without the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed)) any material change in its accounting
treatment and reporting policies not permitted by GAAP.

(c) Amend, modify or change any Organization Document of any Loan Party in any
manner that materially and adversely affects the rights and interests of the
Lender Parties under the Loan Documents.

7.12 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.00 to 1.00.

(b) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Company to be greater than 3.75 to
1.00.

7.13 Receivables Financing Subsidiaries. The Company will not at any time permit
any Receivables Financing Subsidiary (a) to own or hold any assets, or conduct
any operations, other than those reasonably necessary to comply with the terms
of a Permitted Receivables Financing to which such Receivables Financing
Subsidiary is a party and Investments in the form of unsecured intercompany
Indebtedness owed by the Company or any Restricted Subsidiary to such
Receivables Financing Subsidiary which is subordinated in right of payment to
the Obligations, or (b) to incur, assume or suffer to exist any Indebtedness
other than Indebtedness permitted by Section 7.03(f).

 

102



--------------------------------------------------------------------------------

7.14 No Violation of Anti-Corruption Laws or Sanctions. Except as licensed by
OFAC or otherwise in accordance with applicable Law, request any Borrowing or
Letter of Credit, or use or permit any of its Subsidiaries or its or their
respective directors, officers, employees and agents to use any Letter of Credit
or the proceeds of any Borrowing or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following occurrences (each an “Event of
Default”):

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation (other than any
Unreimbursed Amount repaid with the proceeds of Revolving Credit Loans made
pursuant to Section 2.03(c)(i)) or (ii) within five (5) days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Company or any of its Restricted Subsidiaries fails
to perform or observe any term, covenant or agreement contained in any of
Sections 6.02(b), 6.03(a), 6.05(a) (solely with respect to the maintenance of
any Borrower’s existence), 6.10, 6.11, 6.14, 6.16 or Article VII; or

(c) Other Defaults. The Company or any of its Restricted Subsidiaries fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after the earlier of
(i) the date on which a Responsible Officer of the Company obtains actual
knowledge of such failure or (ii) receipt by the Company of written notice
thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by the Company or any of its Restricted
Subsidiaries herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made (or, if qualified by materiality or
Material Adverse Effect, in any respect); or

(e) Cross-Default. (i) The Company or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee referred to in clause (i)(A) above or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event (other than any event requiring the
repurchase, repayment or redemption (automatically or otherwise), or an offer to
repurchase, prepay or redeem, any Indebtedness under the 2013 Indenture or other
Indebtedness incurred to finance all or a portion of an acquisition (so long as
such repurchase, prepayment or redemption is not required to be made at an
amount in excess of 102% of the initial principal amount of such Indebtedness
being repurchased, repaid or redeemed together with any accrued and unpaid
interest), or the delivery of any notice with respect thereto, solely as a
result of the Company not completing the acquisition contemplated

 

103



--------------------------------------------------------------------------------

to be funded in whole or in part with the proceeds of such Indebtedness or the
acquisition agreement relating to such acquisition being terminated) is to
cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Restricted Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Company or any Restricted
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Restricted Subsidiary as a result
thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. (i) Any Loan Party or any of its Restricted
Subsidiaries that is a Material Subsidiary institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
examiner, rehabilitator or similar officer for it or for all or any material
part of its property; or (ii) any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Company or any Restricted
Subsidiary that is a Material Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

(h) Judgments. There is entered against the Company or any Restricted Subsidiary
that is a Material Subsidiary (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by independent,
third-party insurance as to which the applicable insurer has not disputed,
denied or failed to acknowledge coverage), or (ii) any one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect, or (ii) the Company or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which has resulted or could reasonably be
expected to result in the occurrence of a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or

 

104



--------------------------------------------------------------------------------

thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in writing the
validity or enforceability of any material provision of any Loan Document; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Commitments), or purports to revoke,
terminate or rescind any material provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender and any obligation of the L/C Issuers
to make L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States (or any analogous Laws of any other applicable jurisdiction), the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender or any L/C Issuer.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received by the Administrative Agent or the Lenders on account of the
Obligations shall, subject to the provisions of Section 2.16 and 2.17, be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and Obligations owing under Lender Cash Management Agreements and Lender
Hedge Agreements) payable to the Lenders and the L/C Issuers (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuers and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

105



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations (excluding Obligations owing under Lender Cash Management Agreements
and Lender Hedge Agreements), ratably among the Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under Lender Hedge Agreements and Lender Cash Management Agreements and (c) Cash
Collateralize that portion of L/C Obligations composed of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03, 2.16 and/or 6.16, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Lender Cash Management
Agreements and Lender Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be, and only Cash Collateral proceeds and payments under the Guaranties (as
opposed to ordinary course principal, interest and fee payments hereunder) shall
be applied to obligations under any Lender Cash Management Agreement or Lender
Hedge Agreement. Each Cash Management Bank or Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders and each L/C Issuer hereby irrevocably appoints Wells Fargo
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuers, and,
except as provided in Section 9.07(a), no Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or

 

106



--------------------------------------------------------------------------------

any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or a L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any

 

107



--------------------------------------------------------------------------------

Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or a L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

9.06 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub
agents except to the extent that a court of competent jurisdiction determines in
a final and nonappealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub agents.

 

108



--------------------------------------------------------------------------------

9.07 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject, so long as no
Event of Default exists and is then continuing, to the written consent of the
Company (such consent not to be unreasonably withheld, delayed or conditioned),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (the “Resignation Effective Date”), then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Company
and the Lenders that no qualifying Person has accepted such appointment
(including by reason of the failure to obtain the Company’s consent), then such
resignation shall nonetheless become effective in accordance with such notice on
the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition of Defaulting Lender, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Company and such Person, remove such Person as Administrative Agent and
(subject, so long as no Event of Default exists and is then continuing, to the
written consent of the Company (such consent not to be unreasonably withheld,
delayed or conditioned)) appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided that, without the consent of the Company (not to be
unreasonably withheld), the Required Lenders shall not be permitted to select a
successor that is not a U.S. financial institution described in Treasury
Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank
described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A). If no such
successor shall have been appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such Cash Collateral until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.

 

109



--------------------------------------------------------------------------------

(d) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as a L/C Issuer
and Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

9.08 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer expressly acknowledges that neither the Administrative Agent nor
any of its Related Parties has made any representation or warranty to it and
that no act by the Administrative Agent hereinafter taken, including any review
of the affairs of any Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.09 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Book Managers, Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or a L/C
Issuer hereunder.

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than Obligations owing under Lender Cash Management
Agreements and Lender Hedge Agreements, unless at the direction or with the
consent of the applicable Cash Management Bank or Hedge Bank) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuers and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

110



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

9.11 Guaranty Matters.

(a) Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and each L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion (i) to
release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Borrower as a result of a transaction permitted hereunder, and
(ii) to release all Guarantors from their obligations under the Guaranties in
connection with the release of the Guaranties provided in Section 10.22(a)(i).

(b) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.11.

(c) In each case as specified in this Section 9.11, the Administrative Agent
will, at the Company’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.11.

9.12 Lender Cash Management Agreements and Lender Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03 or any
Guaranty by virtue of the provisions hereof or of any Guaranty shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Lender Cash Management Agreements and Lender Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. Except as provided in Section 2.19 with respect to the
extension of the Maturity Date applicable to a Lender, no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Company or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Company or
the

 

111



--------------------------------------------------------------------------------

applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent (which acknowledgement the Administrative Agent shall
provide so long as (x) the Lenders (and any other applicable parties) required
under this Section have approved such amendment, waiver or consent in accordance
with this Section and (y) such amendment, waiver or consent does not otherwise
affect the rights or duties of the Administrative Agent under this Agreement or
the other Loan Documents (in which case such amendment, waiver or consent shall
require the approval of the Administrative Agent as described in clause (iii) of
the second proviso of this Section)), and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby or change the order of the application of such
payments, in each case without the written consent of each Lender directly and
adversely affected thereby;

(f) amend Section 1.06 or the definition of “Alternative Currency” or amend
Section 2.14 to eliminate the right of each Lender to approve any Designated
Foreign Borrower, in each case without the written consent of each Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly adversely affected thereby;

(h) release (i) any Borrower from its respective Obligations hereunder or under
the Loan Documents, (ii) the Company from its Obligations as a Guarantor of the
Obligations hereunder or under the Loan Documents, or (iii) other Guarantors
comprising all or substantially all of the credit support, in each case (other
than as authorized by Section 9.11 or 10.22) without the written consent of each
Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to

 

112



--------------------------------------------------------------------------------

be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender, may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Borrower, the Administrative Agent, a L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

113



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic

 

114



--------------------------------------------------------------------------------

Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) each L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as a L/C Issuer or Swing Line Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall, jointly and severally, pay (i) all
reasonable out of pocket expenses actually incurred by the Administrative Agent,
the Arrangers and their respective Affiliates (including the reasonable and
documented fees, charges and disbursements of (A) one counsel for the
Administrative Agent and the Arrangers (taken as a whole), (B) one local or
foreign counsel in each relevant jurisdiction, and (C) any necessary special or
regulatory counsel), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out of pocket expenses actually incurred by each L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses actually incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and

 

115



--------------------------------------------------------------------------------

disbursements of (A) one counsel for the Administrative Agent and the Arrangers
(taken as a whole), (B) one counsel for the Lenders and the L/C Issuers, taken
together, (C) one local or foreign counsel in each relevant jurisdiction,
(D) one necessary special or regulatory counsel and (E) in the case of any
actual or perceived conflict of interest with respect to any of the counsel
indentified in clauses (A) through (D) above, one additional counsel to each
group of affected Persons similarly situated, taken as a whole (which in the
case of clause (C) shall allow for up to one additional counsel in each relevant
jurisdiction)), in connection with the enforcement or protection of its rights
(x) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (y) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
actually incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Company. The Borrowers shall, jointly and severally,
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
each L/C Issuer, the Arrangers, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of (i) one
counsel for the Administrative Agent and the Arrangers (taken as a whole),
(ii) one counsel for the other Indemnitees, taken together, (iii) one local or
foreign counsel in each relevant jurisdiction, (iv) one necessary special or
regulatory counsel and (v) in the case of any actual or perceived conflict of
interest with respect to any of the counsel indentified in clauses (i) through
(iv) above, one additional counsel to each group of affected Persons similarly
situated, taken as a whole (which in the case of clause (iii) shall allow for up
to one additional counsel in each relevant jurisdiction)), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (A) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(B) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by a L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (C) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (D) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses either
(x) (1) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (2) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for a material breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Company or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (y) arise solely from disputes solely between or among
Indemnitees (except that in the event of such dispute involving a claim or
proceeding brought against the Administrative Agent, an Arranger, any L/C Issuer
or the Swing Line Lender or any of their respective Related Parties (in each
case, acting in its capacity as such) by the other Indemnitees, the
Administrative Agent, such Arranger, such L/C Issuer or the Swing Line Lender or
such Related Party, as applicable, shall be entitled (subject to the other
limitations and exceptions set forth in this proviso) to the benefit of such
indemnification) not relating to or in connection with acts or omissions by the
Company, any of its Subsidiaries or any of the their respective Affiliates.

 

116



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

(g) Foreign Borrowers. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, the obligations of the Foreign Borrowers
with respect to the indemnification and expense reimbursement obligations set
forth in this Section shall, to the extent reasonably ascertainable, be limited
to losses, claims, damages, liabilities, costs and expenses arising out of or
relating to the obligations of Foreign Borrowers and the Foreign Guarantors
under this Agreement and the other Loan Documents (including the enforcement
thereof) and the Foreign Borrowers’ use or proposed use of the proceeds of any
Loan made to a Foreign Borrower or Letter of Credit issued for the account of a
Foreign Borrower or Foreign Guarantor.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any

 

117



--------------------------------------------------------------------------------

proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (other than as provided in
Section 7.04) neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and, subject to the last sentence of subsection (b) below, any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in subsection (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans, of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of such “Trade
Date”, shall not be less than $5,000,000 in the case of any assignment, unless
(1) the Administrative Agent, (2) the Swing Line Lender and each

 

118



--------------------------------------------------------------------------------

L/C Issuer and (3) so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender;

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof,
or (C) to a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person).

 

119



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(vii) No Assignment Resulting in Additional Indemnified Taxes or Other Taxes. No
assignment shall be made to any Person (other than an assignment at the request
of the Company pursuant to Section 10.13) that would result in the imposition of
Indemnified Taxes or Other Taxes in excess of the Indemnified Taxes or Other
Taxes that would be imposed in the absence of such assignment unless the Company
consents to such assignment or the proposed assignee agrees with the Company to
treat such excess Indemnified Taxes and Other Taxes as Excluded Taxes; provided
that this clause (vii) shall not apply after the occurrence and during the
continuation of an Event of Default.

(viii) Alternative Currencies. Unless at the time of any assignment an Event of
Default shall have occurred and be continuing, no such assignment shall be made
to any Person that cannot make Revolving Credit Loans to the Borrowers in all
Alternative Currencies then available to the Borrowers hereunder unless the
Company consents to such assignment.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of (and
stated interest on) the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time

 

120



--------------------------------------------------------------------------------

to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person, a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01 (subject to the requirements and limitations therein,
including the requirements under Section 3.01(g) (it being understood that the
documentation required under Section 3.01(g) shall be delivered to the
participating Lender)), 3.04 and 3.05 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant agrees to be subject to the provisions
of Sections 3.06 and 10.13 as if it were an assignee under paragraph (b) of this
Section. Each Lender that sells a participation agrees, at the Company’s request
and expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 10.13 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

121



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), in accordance with its
customary procedures, except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, agrees that it will notify the Company as
soon as practicable under the circumstances in the event of any such disclosure
by such Person (other than any disclosure at the request of a regulatory
authority or in connection with a routine audit or review) unless such
notification is prohibited by Law, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions at least as restrictive as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company and which such disclosure is not known by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, to be
made in violation of a confidentiality restriction in respect thereof in favor
of the Company or any of its Affiliates. In addition, the Administrative Agent,
the Lenders and the L/C Issuers may disclose the existence of this Agreement and
information about this Agreement (not otherwise constituting Information subject
to the foregoing confidentiality provisions) to market data collectors, similar
service providers to the lending industry and service providers to the
Administrative Agent, the Lenders and the L/C Issuers in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than

 

122



--------------------------------------------------------------------------------

any such information that is available to the Administrative Agent, any Lender
or any L/C Issuer on a nonconfidential basis prior to disclosure by the Company
or any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter

 

123



--------------------------------------------------------------------------------

hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) any Borrower is required to pay any Indemnified Taxes or any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (c) any Lender is a Non-Extending Lender or
a Defaulting Lender, (d) any Lender does not consent to a proposed amendment,
waiver, consent or release with respect to any Loan Document that has received
the consent of the Required Lenders but requires the consent of such Lender,
(e) any Lender gives a notice provided for under Section 3.02, (f) any Lender
(other than the Swing Line Lender) does not consent to (or is deemed to have
refused) a request by the Company under Section 1.06 that Eurocurrency Rate
Loans be made and/or Letters of Credit issued in a currency other than those
specifically listed in the definition of “Alternative Currency” or (g) any
Lender does not agree to a request by the Company to approve a Wholly Owned
Foreign Subsidiary of the Company that is a Restricted Subsidiary as a
Designated Borrower under and in accordance with Section 2.14 if the Required
Lenders have otherwise approved such Wholly Owned Foreign Subsidiary, then, in
each case, the Company may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights
(other than its existing rights to payments pursuant to Section 3.01,
Section 3.04 or Section 3.05) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Company shall have paid (or caused another Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

124



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) in the case of any assignment under a situation described in subpart (d),
(f) or (g) above, such replacement, when combined with all other replacements
effectuated by this Section for such purpose, will allow the action or event
giving rise to such right of replacement to be successfully consummated; and

(v) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Subject to satisfaction of the conditions to replace a Lender
set forth in this Section 10.13, any Lender that is required to make an
assignment pursuant to this Section 10.13 agrees to execute and deliver, as
promptly as practicable and at the sole expense of the Company, an Assignment
and Assumption to effectuate such assignment.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

125



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders,
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arrangers
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
any Arranger nor any Lender has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower and its Affiliates, and
neither the Administrative Agent, any Arranger nor any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

126



--------------------------------------------------------------------------------

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) and other anti-money laundering and antiterrorism laws and
regulations, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act and such other anti-money laundering and antiterrorism laws and
regulations. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations and other antiterrorism laws and
regulations, including the Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).

10.20 Limitation on Obligations of Foreign Obligors. Notwithstanding anything to
the contrary in this Agreement or any other Loan Document,

(a) no Foreign Obligor shall Guarantee or be deemed to have Guaranteed any
Obligations other than Foreign Obligations; and

(b) the payment undertaking of any Loan Party incorporated under the laws of the
Grand Duchy of Luxembourg (each such Loan Party, a “Luxembourg Party”) for the
obligations of any other obligor which is not a Subsidiary of that Luxembourg
Party shall be limited at any time, to an aggregate amount not exceeding
ninety-five percent (95%) of the greater of:

(i) the Luxembourg Party’s own funds (“capitaux propres”) and the debt owed by
such Luxembourg Party to any of its direct or indirect shareholders, as
determined by Article 34 of the Luxembourg law of 19 December 2002 on the
register of commerce and companies, accounting and companies annual accounts, as
amended, as of the Restatement Effective Date; and

(ii) the Luxembourg Party’s own funds (“capitaux propres”) and the debt owed by
such Luxembourg Party to any of its direct or indirect shareholders, as
determined by Article 34 of the Luxembourg law of 19 December 2002 on the
register of commerce and companies, accounting and companies annual accounts, as
amended, as at the date the guarantee is called.

 

127



--------------------------------------------------------------------------------

The above limitation shall not apply to any amounts borrowed under any Credit
Extension and in each case made available, in any form whatsoever, to such
Luxembourg Party or any of its Subsidiaries.

(c) the total liability of any Loan Party incorporated or established in Belgium
(a “Belgian Loan Party”) for the obligations of any other obligor under the Loan
Documents, shall at all times be limited to an aggregate amount (without double
counting) not exceeding the higher of:

(i) the sum of:

(A) the aggregate of all principal amounts borrowed by such Belgian Loan Party
(or its direct or indirect Subsidiaries) under any intra-group arrangement
(regardless of the form thereof, including through the subscription of debt
instrument); plus

(B) seventy percent (70%) of such Belgian Loan Party’s own funds (eigen
vermogen/capitaux propres) as referred to in section 88 of the Belgian Royal
Decree of 30 January 2001 implementing the Belgian Companies Code, at the time a
demand for payment under this Agreement is made; and

(ii) EUR 50,000,000.

The result of the calculation as described above shall in relation to any
relevant Belgian Loan Party be referred to as the “Guaranteed Belgian Amount”.
For the avoidance of doubt, no limitation shall apply to the liability of any
Belgian Loan Party for any amounts owed by it or by its direct or indirect
Subsidiaries under the Loan Documents and the Belgian Loan Party shall be liable
for such amounts in full. Each Belgian Loan Party shall provide the
Administrative Agent with an update on the relevant Guaranteed Belgian Amount
upon the request of the Administrative Agent, with such information as the
Administrative Agent may reasonably require, it being understood that the own
funds (eigen vermogen/capitaux propres) as specified under
Section 10.20(c)(i)(B) above may be derived from the latest audited financial
statements of the respective Belgian Loan Party.

10.21 Each Lender a Professional Lender. Each Lender (including any Person
becoming a Lender after the Restatement Effective Date pursuant to Section 2.15
or 10.06, or otherwise) represents that it is a Professional Lender and that it
is aware that a Borrower organized under the laws of the Netherlands may be in
breach of Dutch law and regulations if such representation is untrue.

 

128



--------------------------------------------------------------------------------

10.22 Release of Guaranties.

(a) Notwithstanding anything to the contrary contained in this Agreement, each
Lender Party that is a party hereto hereby agrees that:

(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations as to which
no claim has been asserted and (B) obligations and liabilities under Lender Cash
Management Agreements and Lender Hedge Agreements either (x) as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made or (y) notice has not been received by the Administrative
Agent from the applicable Cash Management Bank or Hedge Bank, as the case may
be, that amounts are due and payable under such Lender Cash Management Agreement
or Lender Hedge Agreement, as the case may be) and the expiration or termination
of all Letters of Credit (other than Extended Letters of Credit and any other
Letter of Credit the Outstanding Amount of which has been Cash Collateralized or
back-stopped by a letter of credit or other credit support in form and substance
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer), each Guarantor shall be released from its obligations under the
applicable Guaranty; and

(ii) any Guarantor shall be released from its obligations under the applicable
Guaranty if such Person ceases to be a Borrower as a result of a transaction or
designation permitted hereunder.

(b) Upon the effectiveness of this Agreement as provided in Section 4.01, each
Guaranty (as defined in the Existing Credit Agreement) shall terminate.

(c) In connection with the foregoing, and subject to Section 9.11 (including the
right of the Administrative Agent to obtain confirmation thereof from the
Required Lenders), the Administrative Agent shall, at the Company’s sole expense
and at the Company’s request, (x) promptly execute and file in the appropriate
location and deliver to the Company such termination and full or partial release
statements or confirmations thereof, as applicable, and (y) do such other things
as are reasonably necessary to release the Guarantees to be released pursuant
hereto promptly upon the effectiveness of any such release.

10.23 Additional Lenders and Reallocations.

(a) Additional Lenders. Each of the Lenders party hereto that were not “Lenders”
under the Existing Credit Agreement (each an “Additional Lender”, and
collectively, the “Additional Lenders”) hereby extends to the Borrowers, upon
the effectiveness of this Agreement, such Additional Lender’s Commitment in the
amount designated for such Additional Lender as set forth on Schedule 2.01, such
Commitment being made on a several, and not joint and several, basis and subject
to the terms and conditions set forth in this Agreement. Each Additional Lender
agrees that, upon the effectiveness of this Agreement, such Additional Lender
will be a Lender for all purposes of this Agreement and the other Loan
Documents, and such Additional Lender will promptly perform in accordance with
the terms thereof all obligations and requirements which are required to be
performed by a Lender under this Agreement and the other Loan Documents. Each
Additional Lender represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under this Agreement, (ii) from and after the date hereof, it shall be
bound by the provisions of this Agreement as a Lender hereunder and shall have
the obligations of a Lender hereunder, (iii) it has received a copy of this
Agreement, and has received or has been accorded the opportunity to receive
copies of the Audited Financial Statements and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement, and (iv) it has, independently and without

 

129



--------------------------------------------------------------------------------

reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and to extend its Commitment
to the Borrowers pursuant to the terms of this Agreement. Each Additional Lender
agrees that it will, independently and without reliance on the Administrative
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents. Each Additional Lender has
submitted to the Administrative Agent an Administrative Questionnaire duly
completed by such Additional Lender to be used and relied upon by the
Administrative Agent for all purposes of this Agreement.

(b) Reallocation. The Administrative Agent, the Borrowers and each Lender
(including each Additional Lender) agree that upon the effectiveness of this
Agreement on the Restatement Effective Date, the amount of such Lender’s
Commitment is as set forth on Schedule 2.01. Simultaneously with the
effectiveness of this Agreement on the Restatement Effective Date, the
Commitments of each of the Lenders, the outstanding amount of all Loans and L/C
Advances (and related interest amounts) shall be reallocated among the Lenders
in accordance with their respective Applicable Percentages, and in order to
effect such reallocations, each Additional Lender and each other Lender whose
Commitment is in an amount that exceeds the amount of its “Commitment” under the
Existing Credit Agreement (each an “Assignee Lender”) shall be deemed to have
purchased all right, title and interest in, and all obligations in respect of,
the Commitments of the Lenders whose Commitments are less than their respective
“Commitments” under the Existing Credit Agreement (each an “Assignor Lender”),
so that the Commitments of each Lender will be as set forth on Schedule 2.01.
Such purchases shall be deemed to have been effected by way of, and subject to
the terms and conditions of, Assignment and Assumptions without the payment of
any related assignment fee, and, except for any requested replacement promissory
notes to be provided to the Assignor Lenders and Assignee Lenders in the
principal amounts of their respective Commitments, no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which are hereby waived). The Assignor Lenders and
Assignee Lenders shall make such cash settlements among themselves, through the
Administrative Agent, as the Administrative Agent may direct (after giving
effect to any netting effected by the Administrative Agent) with respect to such
reallocations and assignments.

10.24 Amendment and Restatement of Existing Credit Agreement. This Agreement
continues in effect the Existing Credit Agreement, and the Existing Credit
Agreement shall be amended and restated in its entirety by the terms and
provisions of this Agreement, which shall supersede all terms and provisions of
the Existing Credit Agreement effective from and after the Restatement Effective
Date. This Agreement is not intended to, and shall not, constitute a novation of
any indebtedness or other obligations owing by the Loan Parties under the
Existing Credit Agreement or a waiver or release of any indebtedness or other
obligations owing (except as provided in Section 10.22(b)), or any “Default” or
“Event of Default” (each as defined in the Existing Credit Agreement) existing,
under the Existing Credit Agreement based on any facts or events occurring or
existing at or prior to the execution and delivery of this Agreement. On the
Restatement Effective Date, the credit facilities described in the Existing
Credit Agreement shall be amended, supplemented, modified and restated in their
entirety by the credit facilities described herein, and all “Total Outstandings”
(as defined in the Existing Credit Agreement) of the Borrowers that are not
being paid on such date and remain outstanding as of such date under the
Existing Credit Agreement, shall be deemed to be Total Outstandings under the
corresponding facilities described herein, without further action by any Person,
except as provided in Section 10.23.

10.25 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

130



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

131



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

BORROWERS: MOHAWK INDUSTRIES, INC. By:

/s/ Shailesh Bettadapur

Name: Shailesh Bettadapur Title: Vice President and Treasurer ALADDIN
MANUFACTURING CORPORATION By:

/s/ Shailesh Bettadapur

Name: Shailesh Bettadapur Title: Vice President and Treasurer DAL-TILE
DISTRIBUTION, INC. By:

/s/ Shailesh Bettadapur

Name: Shailesh Bettadapur Title: Vice President and Treasurer MOHAWK UNITED
INTERNATIONAL B.V. By:

/s/ Shailesh Bettadapur

Name: Shailesh Bettadapur Title: Authorized Representative

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

MOHAWK FOREIGN HOLDINGS S.À R.L. By:

/s/ Shailesh Bettadapur

Name: Shailesh Bettadapur Title: Authorized Representative MOHAWK INTERNATIONAL
HOLDINGS S.À R.L. By:

/s/ Shailesh Bettadapur

Name: Shailesh Bettadapur Title: Authorized Representative UNILIN BVBA By:

/s/ Shailesh Bettadapur

Name: Shailesh Bettadapur Title: Authorized Representative MOHAWK FOREIGN
FUNDING S.À R.L. By:

/s/ Shailesh Bettadapur

Name: Shailesh Bettadapur Title: Authorized Representative

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed by Premium Floors Australia Pty Ltd in accordance with section 127 of
the Corporations Act 2001 (Cth):

/s/ Paul De Cock

/s/ Frank Hubbard Boykin

Signature of director Signature of company secretary/director

Paul De Cock

Frank Hubbard Boykin

Full name of director Full name of company secretary/director

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, as Swing Line Lender, as an L/C Issuer and as a Lender By:

/s/ Kay Reedy

Name: Kay Reedy Title: Managing Director

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS: BARCLAYS BANK PLC, as a Lender By:

/s/ Craig J. Mallory

Name: Craig J. Mallory Title: Director

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an L/C Issuer and as a Lender By:

/s/ David McCauley

Name: David McCauley Title: Senior Vice President

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an L/C Issuer and as a Lender By:

/s/ John A. Horst

Name: John A. Horst Title: Executive Director

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:

/s/ Elizabeth Tallmadge

Name: Elizabeth Tallmadge Title: Managing Director

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH, as a Lender By:

/s/ Sean Hassett

Name: Sean Hassett Title: Director By:

/s/ Maurice Kenny

Name: Maurice Kenny Title: Director

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

KBC BANK N.V., as a Lender By:

/s/ Lars Wallin

Name: Lars Wallin Title: Director By:

/s/ Tom R. Lalli

Name: Tom R. Lalli Title: Managing Director

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SYNOVUS, as a Lender By:

/s/ John R. Frierson

Name: John R. Frierson Title: Senior Vice President

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE &

INVESTMENT BANK, as a Lender

By:

/s/ Blake Wright

Name: Blake Wright Title: Managing Director By:

/s/ James Austin

Name: James Austin Title: Vice President

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:

/s/ Kenneth W. Deere

Name: Kenneth W. Deere Title: Senior Vice President

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:

/s/ Donna DeMagistris

Name: Donna DeMagistris Title: Authorized Signatory

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:

/s/ Scott E. Yost

Name: Scott E. Yost Title: Senior Vice President

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., as a Lender

By:

/s/ Ravneet Mumick

Name: Ravneet Mumick Title: Director

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a

Lender

By:

/s/ Steven Dixon

Name: Steven Dixon Title: Vice President

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, as

a Lender

By:

/s/ R. Todd Barnaby

Name: R. Todd Barnaby Title: Senior Vice President

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:

/s/ Heather H. Allen

Name: Heather H. Allen Title: SVP, Global Relationship Manager

 

MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED CREDIT AGREEMENT